Exhibit 10.54

LOGO [g134089ex1054a.jpg]

DATED 17 DECEMBER 2010

FOR

CEDC INTERNATIONAL SP. Z O.O.

PRZEDSIĘBIORSTWO “POLMOS” BIAŁYSTOK S.A.

AND

PWW SP. Z O.O.

WITH

BANK HANDLOWY W WARSZAWIE S.A.

AS AGENT, ORIGINAL LENDER AND SECURITY AGENT

AND

BANK ZACHODNI WBK S.A

AS ORIGINAL LENDER

 

 

PLN 330,000,000 TERM AND OVERDRAFTS

FACILITIES AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page  

1.

   DEFINITIONS AND INTERPRETATION      4   

2.

   THE FACILITIES      25   

3.

   PURPOSE      27   

4.

   CONDITIONS OF UTILISATION      28   

5.

   UTILISATION OF FACILITY A      28   

6.

   UTILISATION OF FACILITY B AND FACILITY C      29   

7.

   UTILISATION OF FACILITY B AND FACILITY C BY WAY OF LETTERS OF CREDIT      30
  

8.

   REPAYMENT      31   

9.

   ILLEGALITY, PREPAYMENT AND CANCELLATION      32   

10.

   RESTRICTIONS      34   

11.

   INTEREST      35   

12.

   INTEREST PERIODS      36   

13.

   CHANGES TO THE CALCULATION OF INTEREST      37   

14.

   FEES      38   

15.

   TAX GROSS-UP AND INDEMNITIES      38   

16.

   INCREASED COSTS      42   

17.

   OTHER INDEMNITIES      43   

18.

   MITIGATION BY THE LENDERS      45   

19.

   COSTS AND EXPENSES      45   

20.

   GUARANTEE AND INDEMNITY      46   

21.

   REPRESENTATIONS      49   

22.

   INFORMATION UNDERTAKINGS      56   

23.

   FINANCIAL COVENANTS      61   

24.

   GENERAL UNDERTAKINGS      66   

25.

   EVENTS OF DEFAULT      76   

26.

   CHANGES TO THE FINANCE PARTIES      81   

27.

   CHANGES TO THE OBLIGORS      85   

28.

   ROLE OF THE FINANCE PARTIES      86   

29.

   SHARING AMONG THE FINANCE PARTIES      92   

30.

   PAYMENT MECHANICS      94   

31.

   SET-OFF      97   

32.

   NOTICES      97   

 

2



--------------------------------------------------------------------------------

33.

  

CALCULATIONS AND CERTIFICATES

     98   

34.

  

PARTIAL INVALIDITY

     99   

35.

  

REMEDIES AND WAIVERS

     99   

36.

  

AMENDMENTS AND WAIVERS

     99   

37.

  

COUNTERPARTS

     100   

38.

  

GOVERNING LAW

     100   

39.

  

ENFORCEMENT

     100   

SCHEDULE 1 THE ORIGINAL PARTIES

     102   

PART I THE ORIGINAL GUARANTORS

     102   

PART II THE ORIGINAL LENDERS

     103   

SCHEDULE 2 CONDITIONS PRECEDENT

     104   

PART I CONDITIONS PRECEDENT TO INITIAL UTILISATION

     104   

PART II CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL GUARANTOR

     107   

SCHEDULE 3 UTILISATION REQUEST

     109   

SCHEDULE 4 TECHNICAL DIVISION OF FACILITY B AND FACILITY C

     110   

PART I INITIAL TECHNICIAL DIVISION OF FACILITY B

     110   

PART II INITIAL TECHNICIAL DIVISION OF FACILITY C

     111   

PART III FORM OF TECHNICAL DIVISION AMENDMENT REQUEST

     112   

SCHEDULE 5 FORM OF ACCESSION LETTER

     113   

SCHEDULE 6 FORM OF COMPLIANCE CERTIFICATE

     114   

SCHEDULE 7 EXISTING SECURITY

     115   

SCHEDULE 8 FORM OF TRANSFER CERTIFICATE

     117   

SCHEDULE 9 TIMETABLES

     119   

SCHEDULE 10 FORM OF RESIGNATION LETTER

     120   

SCHEDULE 11 INDEBTEDNESS

     121   

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 17 December 2010 and made between:

 

(1) CENTRAL EUROPEAN DISTRIBUTION CORPORATION INC., a company incorporated under
the laws of Delaware (the “Investor”);

 

(2) CEDC INTERNATIONAL SP. Z O.O., a company incorporated under the laws of
Poland, having its registered seat in Oborniki Wielkopolskie at 48 Kowanowska
Street, 64-600 Oborniki Wielkopolskie, Poland, entered into the register of
business entities of the National Court Register under no. KRS 51098, with share
capital of PLN 646,978,000.00, REGON 002160096, NIP 526-020-93-95 as borrower
(the “Company”);

 

(3) PRZEDSIĘBIORSTWO “POLMOS” BIAŁYSTOK S.A., a company incorporated under the
laws of Poland, having its registered seat in Białystok at ul. Elewatorska 20,
15-950 Białystok, Poland, entered into the register of business entities of the
National Court Register under no. KRS 40543, with share capital of PLN
133,512,850, REGON 012057574, NIP 542-020-15-58 as borrower (“Borrower 1”);

 

(4) PWW SP. Z O.O., a company incorporated under the laws of Poland, having its
registered seat in Warsaw at ul. Bokserska 66 A, 02-690 Warsaw, Poland, entered
into the register of business entities of the National Court Register under no.
KRS 22968, with share capital of PLN 6,000,000, REGON 014965028, NIP
113-212-68-62 as borrower (“Borrower 2”, and together with the Company and
Borrower 1, “Borrowers”);

 

(5) THE PERSONS listed in Part I of Schedule 1 (The Original Guarantors) as
original guarantors (the “Original Guarantors”);

 

(6) BANK HANDLOWY W WARSZAWIE S.A., a bank incorporated under the laws of
Poland, having its registered seat in Warsaw at ul. Senatorska 16, 00-923
Warsaw, Poland, entered into the register of business entities of the National
Court Register under no. KRS No. 1538, with share capital of PLN 522,638,400,
REGON 000013037, NIP 526-030-02-91 as agent, original lender and security agent
(respectively the “Agent”, “Original Lender 1” and “Security Agent”); and

 

(7) BANK ZACHODNI WBK S.A., a bank incorporated under the laws of Poland, having
its registered seat in Wrocław at Rynek 9/11, 50-950 Wrocław, Poland, registered
under KRS No. 8723, with share capital of PLN 730,760,130, REGON 930041341, NIP
896-000-56-73 as original lender (“Original Lender 2”).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

- 4 -



--------------------------------------------------------------------------------

In this Agreement:

 

  1.1.1  “Accession Letter” means a document substantially in the form set out
in Schedule 5 (Form of Accession Letter).

 

  1.1.2  “Accounting Principles” means generally accepted accounting principles
in the United States in relation to the Investor, Poland in relation to the
Company, and its jurisdiction of incorporation in the case of any other Obligor.

 

  1.1.3  “Additional Guarantor” means a company which becomes an Additional
Guarantor in accordance with Clause 27 (Changes to the Obligors).

 

  1.1.4  “Advance” means the advance made or to be made under Facility A or the
principal amount outstanding for the time being of that advance.

 

  1.1.5  “Affiliate” means, in relation to any person, a Subsidiary of that
person or a Holding Company of that person or any other Subsidiary of that
Holding Company.

 

  1.1.6  “Auditor” means one of PricewaterhouseCoopers, Deloitte, Ernst & Young,
and KPMG or such other firm agreed between the Agent and the Company.

 

  1.1.7  “Authorisation” means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration.

 

  1.1.8  “Availability Period” means:

 

  (a) in relation to Facility A the period from and including the date of this
Agreement to and including 31 December 2010;

 

  (b) in relation to Facility B, the period from and including the date of this
Agreement to and including the date falling one day prior to the Final Maturity
Date; and

 

  (c) in relation to Facility C, the period from and including the date of this
Agreement to and including the date falling one day prior to the Final Maturity
Date.

 

  1.1.9  “Available Commitment” means:

 

  (a) in relation to Facility A, the amount of Facility A minus the amount of
any utilised Advance under Facility A;

 

  (b) in relation to Facility B, the amount of Facility B minus the Overdraft
Outstanding Amount under Facility B; and

 

  (c) in relation to Facility C the amount of Facility C minus the Overdraft
Outstanding Amount under Facility C.

 

  1.1.10  “Available Facility” means, in relation to a Facility, the aggregate
for the time being of each Lender’s Available Commitment in respect of that
Facility.

 

- 5 -



--------------------------------------------------------------------------------

  1.1.11  “Bank Guarantee Fund Fee” means all fees paid by a Finance Party to
the Bank Guarantee Fund (as defined in the Act of the Bank Guarantee Fund dated
14 December 1994, as amended) in connection with or calculated in relation to
the Finance Documents and all present and future liabilities of a Borrower to
that Finance Party under the Finance Documents.

 

  1.1.12  “Banking Law Act” means the act dated 29 August 1997 (consolidated
text published in Journal of Law of 2002 No. 72, item 665), as amended.

 

  1.1.13  “Break Costs” means the amount (if any) by which:

 

  (a) the interest (excluding Mandatory Cost (if any)) which a Lender should
have received for the period from the date of receipt of all or any part of the
Advance, an Overdraft Outstanding Amount or Unpaid Sum to the last day of the
current Interest Period in respect of that Advance, Overdraft Outstanding Amount
or Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period;

exceeds:

 

  (b) the amount which such Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

  1.1.14  “Budget” means budget delivered by the Investor to the Agent in
respect of that period pursuant to Clause 22.6 (Budget).

 

  1.1.15  “Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in Warsaw.

 

  1.1.16  “Cash Equivalents” means:

 

  (a) securities issued or directly and fully guaranteed or insured by the
United States of America or any state thereof, any European Union Member State
(provided that the full faith and credit of the United States or such European
Union Member State is pledged in support of those securities) in each case
denominated in U.S. dollars, pounds sterling or euros and having maturities of
not more than one year from the date of acquisition;

 

  (b)

certificates of deposit, time deposits and other bank deposits in U.S. dollars,
pounds sterling or euro with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any bank or trust company which is
organized under the laws of a European Union Member State or the United States
of America or any other state thereof or, in the case of any subsidiary any such
Investment in the direct obligations of any state or country in which such
subsidiary is organized or has operations; provided that such bank

 

- 6 -



--------------------------------------------------------------------------------

 

or trust company has capital, surplus and undivided profits aggregating in
excess of $500,000,000 (or the foreign currency equivalent thereof) and whose
long-term debt is rated “A-1” or higher by Moody’s or “A+” or higher by S&P or
the equivalent rating category of another internationally recognized rating
agency;

 

  (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

 

  (d) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within six months after the date of
acquisition; and

 

  (e)

money market funds (i) denominated in U.S. dollar, euro or pound sterling that
are rated “A3” or higher by Moody’s or “AAA” or higher by S&P; or (ii) at least
95% of the assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (d) of this definition. 1

 

  1.1.17  “CEDC Group” means the Company and its Subsidiaries for the time
being.

 

  1.1.18  “Commitment” means a Facility A Commitment, Facility B Commitment or
Facility C Commitment.

 

  1.1.19  “Compliance Certificate” means a certificate substantially in the form
set out in Schedule 6 (Form of Compliance Certificate) in form and substance
satisfactory to the Agent.

 

  1.1.20  “Default” means an Event of Default or any event or circumstance
specified in Clause 25 (Events of Default) which would (with the expiry of a
grace period, the giving of notice, the making of any determination under the
Finance Documents or any combination of any of the foregoing) be an Event of
Default.

 

  1.1.21  “Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facilities (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

1

To be checked and confirmed by the banks

 

- 7 -



--------------------------------------------------------------------------------

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

 (and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

 

  1.1.22  “EBITDA” has the meaning set out in Clause 23.1 (Financial
Definitions).

 

  1.1.23  “Environmental Claim” means any claim, proceeding or investigation by
any person in respect of any Environmental Law.

 

  1.1.24  “Environmental Law” means any applicable law in any jurisdiction in
which any member of the Group conducts business which relates to the pollution
or protection of the environment or harm to or the protection of human health or
the health of animals or plants.

 

  1.1.25  “Environmental Permits” means any permit, licence, consent, approval
and other authorisation and the filing of any notification, report or assessment
required under any Environmental Law for the operation of the business of any
member of the Group conducted on or from the properties owned or used by the
relevant member of the Group.

 

  1.1.26  “Event of Default” means any event or circumstance specified as such
in Clause 25 (Events of Default).

 

  1.1.27  “Existing Facility Documents (BRE)” means the facility agreement no
02/336/07/Z/VU dated 31 August 2007, as amended, entered into between, among
others, the Company as borrower and BRE Bank S.A. as lender and any associated
financing documents.

 

  1.1.28  “Existing Facility Documents (Pekao)” means the overdraft facility
agreement no. 2007/131/DB1 dated 29 March 2007, as amended, entered into
between, among others, the Company and Borrower 2 as borrowers and Bank Polska
Kasa Opieki S.A. as lender and any associated financing documents.

 

  1.1.29  “Existing Lender” has the meaning ascribed to it in Clause 26 (Changes
to the Finance Parties).

 

  1.1.30  “Existing Security” means the Security listed in Schedule 7 (Existing
Security).

 

  1.1.31  “Facility” means Facility A, Facility B or Facility C.

 

  1.1.32  “Facility A” means the term loan facility made available under this
Agreement as described in Clause 2 (The Facilities) to the extent not cancelled
or reduced under this Agreement.

 

  1.1.33  “Facility A Commitment” means:

 

- 8 -



--------------------------------------------------------------------------------

  (a) in relation to an Original Lender, the amount set opposite its name under
the heading “Facility A Commitment” in Part II of Schedule 1 (The Original
Lenders) and the amount of any other Facility A Commitment transferred to it
under this Agreement; and

 

  (b) in relation to any other Lender, the amount of any Facility A Commitment
transferred to it under this Agreement,

 to the extent not cancelled, reduced or transferred by it under this Agreement.

 

  1.1.34  “Facility A Repayment Date” means each of the dates specified in
Clause 8.1 (Repayment of the Advance) as Facility A Repayment Dates.

 

  1.1.35  “Facility B” means the overdraft facility made available under this
Agreement as described in Clause 2 (The Facilities) to the extent not cancelled
or reduced under this Agreement.

 

  1.1.36  “Facility B Commitment” means:

 

  (a) in relation to Original Lender 1, the amount set opposite its name under
the heading “Facility B Commitment” in Part II of Schedule 1 (The Original
Lenders) and the amount of any other Facility B Commitment transferred to it
under this Agreement; and

 

  (b) in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

  1.1.37  “Facility C” means the overdraft facility made available under this
Agreement as described in Clause 2 (The Facilities) to the extent not cancelled
or reduced under this Agreement.

 

  1.1.38  “Facility C Commitment” means:

 

  (a) in relation to Original Lender 2, the amount set opposite its name under
the heading “Facility C Commitment” in Part II of Schedule 1 (The Original
Lenders) and the amount of any other Facility C Commitment transferred to it
under this Agreement; and

 

  (b) in relation to any other Lender, the amount of any Facility C Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

  1.1.39  “Facility Office” means the office or offices notified by a Lender to
the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

 

  1.1.40  “Final Maturity Date” means:

 

- 9 -



--------------------------------------------------------------------------------

  (a) in relation to Facility A, the date falling 48 Months after the first
Utilisation Date;

 

  (b) in relation to Facility B, the date falling 12 Months after the first
Utilisation Date of Facility A; and

 

  (c) in relation to Facility C, the date falling 12 Months after the first
Utilisation Date of Facility A.

 

  1.1.41  “Finance Document” means this Agreement, any Fee Letter, any Accession
Letter, the Intercreditor Agreement, any Transaction Security Document, and any
other document designated as such by the Agent and the Company.

 

  1.1.42  “Finance Party” means the Agent, the Security Agent or a Lender.

 

  1.1.43  “Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a) moneys borrowed;

 

  (b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

  (d) the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with the Accounting Principles, be treated
as a finance or capital lease;

 

  (e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

 

  (f) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;

 

  (g) any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

  (h) any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

 

  (i) any amount raised by the issue of redeemable shares;

 

  (j) any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into this agreement is
to raise finance; and

 

- 10 -



--------------------------------------------------------------------------------

  (k) (without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

 

  1.1.44  “Financial Year” means the annual accounting period of the Group.

 

  1.1.45  “Group” means the Investor and its Subsidiaries for the time being.

 

  1.1.46  “Guarantor” means an Original Guarantor or an Additional Guarantor.

 

  1.1.47  “Holding Company” means, in relation to a company or corporation, any
other company or corporation in respect of which it is a Subsidiary.

 

  1.1.48  “Indenture” means an indenture agreement entered into by among others,
the Investor, Deutsche Trustee Company Limited, Deutsche Bank AG, London Branch
and TMF Trustee Limited on 2 December 2009 (as further amended), as well as the
documents referred to therein or entered into pursuant thereto

 

  1.1.49  “Information Package” means (i) the Group corporate structure,
(ii) audited annual financial statements for 2009 of the Borrowers and Bols sp.
z o.o., (iii) F-01 forms for first and second quarters of 2010 of the Borrowers
and Bols sp. z o.o., (iv) Information Memorabndum on high yield bonds dated
November 2009, (v) list of Financial Indebtedness with banks (as at end of
August 2010) and (vi) financial model.

 

  1.1.50  “Intercreditor Agreement” means an intercreditor agreement dated on or
about the date of this Agreement between Original Lender 1, Original Lender 2,
the Company, the Investor and Deutsche Bank AG, London Branch and/or any other
person that may become party to that agreement from time to time.

 

  1.1.51  “Interest Period” means, in relation to the Advance or an Overdraft
Outstanding Amount, each period determined in accordance with Clause 12
(Interest Periods) and, in relation to an Unpaid Sum, each period determined in
accordance with Clause 11.4 (Default interest).

 

  1.1.52  “Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

 

  1.1.53  “Legal Reservations” means:

 

  (a) the principle that remedies may be granted or refused at the discretion of
a court and the limitation of enforcement by laws relating to insolvency,
reorganisation and other laws generally affecting the rights of creditors;

 

  (b) the time barring of claims, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of stamp duty may be
void and defences of set-off or counterclaim; and

 

  (c) similar principles, rights and defences under the laws of any Relevant
Jurisdiction.

 

- 11 -



--------------------------------------------------------------------------------

  1.1.54 “Lender” means:

 

  (a) the Original Lender; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 26 (Changes to the Finance Parties),

 which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

  1.1.55  “Letter of Credit” means a bank guarantee, in a form requested by a
Borrower and agreed by a Lender.

 

  1.1.56 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to that reduction).

 

  1.1.57  “Mandatory Cost” means the percentage rate per annum from time to time
determined by a Lender as reflecting the cost, loss or difference in return
which would be suffered or incurred by a Lender (as it may from time to time
determine, acting reasonably) as a result of it complying with:

 

  (a) the special deposit and cash ratio deposit requirements of the National
Bank of Poland;

 

  (b) any reserve asset requirements of any central bank with jurisdiction over
that Lender applicable to or imposed on that Lender;

 

  (c) any charge imposed by:

 

  (i) the Financial Supervisory Commission; or

 

  (ii) any other financial regulator with jurisdiction over that Lender; and

 

  (d) if Poland becomes a Participating Member State, any reserve asset
requirements imposed by the European Central Bank,

if such cost, loss or difference in return is not in the sole control of that
Lender or its Affiliates.

 

  1.1.58  “Margin” means:

 

  (a) in relation to Facility A, 2.25 per cent. per annum

but if:

 

  (i) no Event of Default has occurred and is continuing; and

 

  (ii)

the Net Leverage Ratio in respect of the most recently completed Calculation
Period is within a range set out below,

 

- 12 -



--------------------------------------------------------------------------------

 

then the Margin for the Advance will be the percentage per annum set out below
in the column opposite that range:

 

Net Leverage Ratio

   Margin (% p.a.)  

Greater than or equal to 4:1

     2.25   

Less than 4:1 but greater than or equal to 3:1

     1.75   

Less than 3:1 but greater than or equal to 2:1

     1.50   

Less than 2:1

     1.25   

However:

 

  (i) any increase or decrease in the Margin for the Advance shall take effect
on the date (the “reset date”) which is 3 Business Days after receipt by the
Agent of the Compliance Certificate for that Calculation Period pursuant to
Clause 22.4 (Provision and contents of Compliance Certificate);

 

  (ii) if, following receipt by the Agent of the annual audited financial
statements of the Group and related Compliance Certificate, those statements and
Compliance Certificate do not confirm the basis for a reduced Margin, then the
provisions of Clause 11.3 (Payment of interest) shall apply and the Margin for
that Advance shall be the percentage per annum determined using the table above
and the revised ratio of Net Leverage Ratio calculated using the figures in the
Compliance Certificate based on the annual audited financial statements and the
Borrowers shall promptly pay to the Agent any amounts necessary to put the Agent
and the Lenders in the position they would have been in had the appropriate rate
of Margin applied during such period;

 

  (iii) while an Event of Default is continuing, the Margin for the Advance
shall be the highest percentage per annum set out above for the Advance; and

 

  (iv) for the purpose of determining the Margin in relation to Facility A, Net
Leverage Ratio and Calculation Period shall be determined in accordance with
Clause 23.1 (Financial definitions);

 

  (b) in relation to Facility B, 1.25 per cent. per annum; and

 

  (c) in relation to Facility C, 1.25 per cent. per annum.

 

  1.1.59  “Material Adverse Effect” means a material adverse effect on:

 

  (a) the business, operations, property, condition (financial or otherwise) or
prospects of a Borrower, a Guarantor or the Group taken as a whole;

 

- 13 -



--------------------------------------------------------------------------------

  (b)  the ability of an Obligor to perform its obligations under the Finance
Documents; or

 

  (c)  the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any Finance Document.

 

  1.1.60  “Month” means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month, except
that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

The above rules will only apply to the last Month of any period.

 

  1.1.61  “New Lender” has the meaning ascribed to it in Clause 26 (Changes to
the Finance Parties).

 

  1.1.62  “Obligor” means a Borrower or a Guarantor.

 

  1.1.63  “Obligors’ Agent” means the Company, appointed to act on behalf of
each Obligor in relation to the Finance Documents pursuant to Clause 2.6
(Obligors’ Agent).

 

  1.1.64  “Original Financial Statements” means:

 

  (a) in relation to the Investor, the audited consolidated financial statements
of the Group for the financial year ended 2009;

 

  (b) in relation to the Company, its audited financial statements for the
financial year ended 2009; and

 

  (c)

in relation to each Borrower other than the Company, its audited financial
statements (or if not available, non-audited financial statements) for its
financial year ended 2009.2

 

  1.1.65  “Original Lender” means Original Lender 1 or Original Lender 2.

 

  1.1.66  “Original Obligor” means a Borrower or an Original Guarantor.

 

  1.1.67  “Overdraft Account” means:

 

  (a) the current account of the Company in PLN maintained by Original Lender 1
designated by the Company and Original Lender 1 as account for utilizations of
Facility B;

 

2

To be confirmed by the banks.

 

- 14 -



--------------------------------------------------------------------------------

  (b) the current account of Borrower 1 in PLN maintained by Original Lender 1
designated by Borrower 1 and Original Lender 1 as account for utilizations of
Facility B;

 

  (c) the current account of Borrower 2 in PLN maintained by Original Lender 1
designated by Borrower 2 and Original Lender 1 as account for utilizations of
Facility B;

 

  (d) the current account of the Company in PLN maintained by Original Lender 2
designated by the Company and Original Lender 2 as account for utilizations of
Facility C;

 

  (e) the current account of Borrower 1 in PLN maintained by Original Lender 2
designated by Borrower 1 and Original Lender 2 as account for utilizations of
Facility C; and

 

  (f) the current account of Borrower 2 in PLN maintained by Original Lender 2
designated by Borrower 2 and Original Lender 2 as account for utilizations of
Facility C,

 (and “Overdraft Accounts” shall be construed accordingly).

 

  1.1.68  “Overdraft Instruction” means a Borrower’s instruction to execute an
Overdraft Payment (in accordance with relevant regulations of each Lender).

 

  1.1.69  “Overdraft Outstanding Amount” means:

 

  (a) the aggregate principal amount for the time being outstanding under
Facility B; and

 

  (b) the aggregate principal amount for the time being outstanding under
Facility C.

 

  1.1.70 “Overdraft Payment” means a payment made from an Overdraft Account
causing or increasing a negative balance in the relevant Overdraft Account.

 

  1.1.71 “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

  1.1.72 “Party” means a party to this Agreement.

 

  1.1.73 “Permitted Disposal” means any sale, lease, licence, transfer or other
disposal which, except in the case of paragraphs (b) and (h), is on arm’s length
terms and except in the case of paragraph (h) only, does not have a Material
Adverse Effect:

 

  (a) of trading stock made by an Obligor in the ordinary course of trading of
the disposing entity, or the non-recourse disposal of receivables arising from
such disposals of trading stock;

 

  (b) of any asset by an Obligor to any member of the Group;

 

- 15 -



--------------------------------------------------------------------------------

  (c) of assets in exchange for other assets comparable or superior as to type
value or quality;

 

  (d) of obsolete, damaged, worn-out or redundant vehicles, plant and equipment
for other assets in the ordinary course of business;

 

  (e) of Cash Equivalents for cash or in exchange for other Cash Equivalents;

 

  (f) constituted by a licence of intellectual property rights permitted by
Clause 24.19 (Intellectual Property);

 

  (g) to a Joint Venture, to the extent permitted by Clause 24.9 (Joint
ventures);

 

  (h) arising as a result of any Permitted Security;

 

  (i) of assets where the higher of the market value and net consideration
receivable (when aggregated with the higher of the market value and net
consideration receivable for any other sale, lease, licence, transfer or other
disposal not allowed under the preceding paragraphs or as a Permitted
Transaction) does not exceed USD 10,000,000 (or its equivalent) in any Financial
Year of a Borrower; or

 

  (j) any other assets or trademarks in the amount exceeding USD 10,000,000 if
(i) such disposal is at fair market value and at least 75% of the consideration
received from such disposal is in cash or Cash Equivalents and (ii) within 6
Months from such disposal net proceeds from such disposal are applied towards
prepayment of Financial Indebtedness (including the bonds issued under the
Indenture), acquisitions permitted under this Agreement or capital expenditure.

 

  1.1.74  “Permitted Financial Indebtedness” means Financial Indebtedness:

 

  (a) arising under the Indenture as in force on the date of this Agreement or
arising under the Finance Documents;

 

  (b) which is owed by an Obligor to an Obligor or another member of the Group;

 

  (c) arising from the recourse disposal of receivables arising from the
disposal of trading stock in the ordinary course of business;

 

  (d) permitted by Clause 24.21 (Treasury Transactions);

 

  (e) of any person acquired by a Borrower which is incurred under arrangements
in existence at the date of acquisition, but not incurred or increased or its
maturity date extended in contemplation of that acquisition;

 

  (f)

under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items

 

- 16 -



--------------------------------------------------------------------------------

 

so leased under outstanding leases by a Borrower does not exceed PLN 12,500,000
(or its equivalent in other currencies) at any time; and

 

  (g) not permitted by the preceding paragraphs or as a Permitted Transaction
and if calculated on a pro forma basis (including a pro forma application of the
proceeds therefrom) with all other Financial Indebtedness (such calculation to
be made prior to incurrence of such Financial Indebtedness) outstanding does not
cause any of the undertakings set out in Clause 0 (Financial condition) to fail
to be satisfied.

 

  1.1.75  “Permitted Security” means:

 

  (a) any Security under the Transaction Security Documents;

 

  (b) any lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any member of the Group;

 

  (c) any netting or set-off arrangement entered into by any member of the CEDC
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the CEDC Group but only so long
as (i) such arrangement does not permit credit balances of Obligors to be netted
or set off against debit balances of members of the CEDC Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the CEDC Group which
are not Obligors;

 

  (d) any Security or Quasi-Security over or affecting any asset acquired by a
member of the CEDC Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the CEDC Group; and

 

  (ii) the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the CEDC Group;

 

  (e) any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the CEDC Group, where the Security or Quasi-Security
is created prior to the date on which that company becomes a member of the CEDC
Group if:

 

  (i) the Security or Quasi-Security was not created in contemplation of the
acquisition of that company; and

 

  (ii) the principal amount secured has not increased in contemplation of or
since the acquisition of that company;

 

- 17 -



--------------------------------------------------------------------------------

  (f) any Security established in relation to the non-recourse disposal of
receivables (but only in the scope of the purchasers’ standard or usual terms);

 

  (g) any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the CEDC Group in the ordinary course of trading
and on the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the CEDC Group;

 

  (h) any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

 

  (i) any Security or Quasi-Security arising as a consequence of any Financial
Indebtedness permitted pursuant to paragraph (c) of the definition of “Permitted
Financial Indebtedness”;

 

  (j) Existing Security, and any modifications, replacements, refinancings, or
renewals thereof; provided that to the extent such Existing Security is
modified, replaced, renewed or refinanced in connection with any refinancing of
the obligations secured by such Existing Security (if such obligations
constitute Financial Indebtedness), the Financial Indebtedness being refinanced
is Permitted Financial Indebtedness and the Security so modified, replaced,
renewed or refinanced shall not extend in any material respect to any additional
property or assets;

 

  (k) any security interest established pursuant to the Indenture and subject,
to the extent applicable, to the terms of the Intercreditor Agreement;

 

  (l) any Security under netting or set-off arrangements under treasury
transactions permitted by the Finance Documents where the obligations of the
parties are calculated by reference to net exposure under that treasury
transaction;

 

  (m) any Security arising as a result of legal proceedings discharged within
30 days or otherwise contested in good faith (and not otherwise constituting an
Event of Default);

 

  (n) any Security arising by operation of law in respect of taxes being
contested in good faith in compliance with Clause 24.5 or

 

  (o) liens on the funds or securities deposited for the purpose of defeasing or
redeeming any Indebtedness on or prior to its maturity date, to the extent such
defeasance or redemption is permitted under the Indenture;

 

  (p) liens resulting from escrow arrangements unrelated to Financial
Indebtedness entered into in connection with a disposition of assets;

 

  (q)

any Security securing indebtedness the outstanding principal amount of which
(when aggregated with the outstanding principal amount of any other indebtedness
which has the benefit of Security given by any member of the Group other than
any permitted under paragraphs (a) to

 

- 18 -



--------------------------------------------------------------------------------

 

(l) above) does not exceed PLN 15,000,000 (or its equivalent in other
currencies).

 

  1.1.76  “Permitted Transaction” means:

 

  (a) any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;

 

  (b) the solvent liquidation or reorganisation of any member of the CEDC Group
which is not an Obligor so long as any payments or assets distributed as a
result of such liquidation or reorganisation are distributed to other members of
the CEDC Group or the Investor;

 

  (c) transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm’s length terms; and

 

  (d) any merger, consolidation, amalgamation with or transfer of all or
substantially all of the assets of any person into another person if immediately
before such transaction, no Default exists and is continuing; and either: (x) if
such entity remains (or its successor will remain) an Obligor, (A) such Obligor
is the surviving entity; or (B) the entity formed by or surviving any such
consolidation, merger or amalgamation (if other than such Obligor or another
Obligor) or to which such transfer has been made if not an Obligor is an entity
organized or existing under the laws of any European Union Member State or any
state of the United States or the District of Columbia, or any other country,
state or district in which such Obligor is organized or existing prior to the
date of such transaction, and immediately after such transaction, such surviving
entity or transferee (provided that such transaction will not result in
situation where financing of such entity would be prohibited for any of the
Lenders), as the case may be, assumes all the obligations of that Obligor under
this Agreement; or (y) the merger, consolidation, amalgamation or other
combination or transfer is a Permitted Disposal.

 

  1.1.77 

“Peulla” means Peulla Enterprises Limited, 2-4 Arch. Makarios III Avenue,
Capital Center, 9th Floor, Nicosia 1505, Cyprus.

 

  1.1.78  “Qualifying Lender” has the meaning given to it in Clause 15.1
(Definitions).

 

  1.1.79  “Quasi-Security” has the meaning given to that term in Clause 24.12
(Negative pledge).

 

  1.1.80 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant

 

- 19 -



--------------------------------------------------------------------------------

 

Interbank Market on more than one day, the Quotation Day will be the last of
those days).

 

  1.1.81  “Reference Banks” means Bank PKO BP S.A., Bank Polska Kasa Opieki S.A.
and BRE Bank S.A. or such other banks as may be appointed by the Agent in
consultation with the Company.

 

  1.1.82  “Relevant Interbank Market” means the Warsaw interbank market.

 

  1.1.83  “Relevant Jurisdiction” means, in relation to an Obligor:

 

  (a) its jurisdiction of incorporation;

 

  (b) any jurisdiction where any asset subject to or intended to be subject to
the Transaction Security to be created by it is situated;

 

  (c) any jurisdiction where it conducts its business;

 

  (d) the jurisdiction whose laws govern the perfection of any of the
Transaction Security Documents entered into by it.

 

  1.1.84  “Repayment Instalment” means each instalment for repayment of the
Advance referred to in 8.1 (Repayment of the Advance).

 

  1.1.85  “Repeating Representations” means each of the representations set out
in Clause 21.2 (Status) to Clause 21.7 (Governing law and enforcement), Clause
21.11 (No default), Clause 21.13.1(f) (No misleading information), Clause 21.14
(Original Financial Statements), Clause 21.19 (Ranking) to Clause 21.21 (Legal
and beneficial ownership), Clause 21.26 (Centre of main interests and
establishments) and Clause 21.28 ( Bank Accounts).

 

  1.1.86  “Resignation Letter” means a letter substantially in the form set out
in Schedule 10 (Form of Resignation Letter).

 

  1.1.87  “Russian Guarantors” means Limited Liability Company “The Trading
House Russian Alcohol”, Joint Stock Company ”Distillery Topaz”, ZAO ”Sibirsky
LVZ”, OOO “First Tula Distillery”, OOO “The Trading House Russian
Alcohol-Center”, OOO “The Trading House Russian - Alcohol North-West”, Closed
Joint Stock Company Mid-Russian Distillers, ”Parliament Production”,
LLC, ”Parliament Distribution”, LLC and Bravo Premium LLC.

 

  1.1.88  “Screen Rate” means, in relation to WIBOR, the percentage rate per
annum being the arithmetic mean (rounded upward to four decimal places) of the
relevant offered rates which appear on the “WIBO” page for deposits in PLN,
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Obligor’s
Agent.

 

  1.1.89 

“Security” means a mortgage, pledge, registered pledge, financial pledge,
security assignment, security transfer of ownership, submission to execution or
other security interest securing any obligation of any person or any other

 

- 20 -



--------------------------------------------------------------------------------

 

agreement or arrangement having a similar effect, including without limitation:
(a) any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person,
(b) an attachment in connection with execution or interim injunction, or (c) any
other type of preferential arrangement, lien, right to or charge over assets,
including without limitation any re-privatisation or restitution claim,
pre-emption right, easement (służebność), usufruct or any other third party
right being in the nature of a right in rem or a right of use, occupation or
execution.

 

  1.1.90  “Share Pledges” means the share pledges referred to in paragraph 4.2
of Part I of Schedule 2 (Condition Precedent to initial Utilisation).

 

  1.1.91  “Specified Time” means a time determined in accordance with Schedule 9
(Timetables).

 

  1.1.92  “Submission to Execution” means a voluntary submission to enforcement
in relation to each Facility pursuant to the Banking Law Act and in respect of
Central European Distribution Corporation Inc. pursuant to article 777 of the
Civil Procedure Code, to be executed by each Obligor in favour of the Agent, in
form and substance satisfactory to the Agent.

 

  1.1.93  “Subsidiary” means any person (referred to as the “first person”) in
respect of which another person (referred to as the “second person”):

 

  (a) holds a majority of the voting rights in that first person or has the
right under the constitution of the first person to direct the overall policy of
the first person or alter the terms of its constitution; or

 

  (b) is a member of that first person and has the right to appoint or remove a
majority of its board of directors or equivalent administration, management or
supervisory body; or

 

  (c) has the right to exercise a dominant influence (which must include the
right to give directions with respect to operating and financial policies of the
first person which its directors are obliged to comply with whether or not for
its benefit) over the first person by virtue of provisions contained in the
articles (or equivalent) of the first person or by virtue of a control contract
which is in writing and is authorised by the articles (or equivalent) of the
first person and is permitted by the law under which such first person is
established; or

 

  (d) is a member of that first person and controls alone, pursuant to an
agreement with other shareholders or members, a majority of the voting rights in
the first person or the rights under its constitution to direct the overall
policy of the first person or alter the terms of its constitution; or

 

  (e) has the power to exercise, or actually exercises dominant influence or
control over the first person; or

 

- 21 -



--------------------------------------------------------------------------------

  (f) together with the first person are managed on a unified basis,

and for the purposes of this definition, a person shall be treated as a member
of another person if any of that person’s Subsidiaries is a member of that other
person or, if any shares in that other person are held by a person acting on
behalf of it or any of its Subsidiaries.

 

  1.1.94  “Tax” means any tax, levy, impost, duty or other charge (including
social pension fund contributions and other similar dues) or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

  1.1.95  “Technical Division Amendment Request” means a notice substantially in
the form set out in Part III of Schedule 4 (Form of Technical Division Amendment
Request).

 

  1.1.96  “Total Commitments” means the aggregate of the Total Facility A
Commitments, the Total Facility B Commitments and the Total Facility C
Commitments.

 

  1.1.97  “Total Facility A Commitments” means the aggregate of the Facility A
Commitments.

 

  1.1.98  “Total Facility B Commitments” means the aggregate of the Facility B
Commitments.

 

  1.1.99  “Total Facility C Commitments” means the aggregate of the Facility C
Commitments.

 

  1.1.100  “Transaction Security” means the Security created, evidenced or
expressed to be created or evidenced pursuant to the Transaction Security
Documents.

 

  1.1.101  “Transaction Security Documents” means each of the documents listed
as being a Security Document in paragraph 4 of Part I of Schedule 2 (Condition
Precedent to initial Utilisation), each of the documents listed as being a
Security Document in paragraph 4 of Part II of Schedule 2 (Conditions Precedent)
together with any other document entered into by any member of the Group
creating, evidencing or expressed to create or evidence any Security over all or
any part of its assets in respect of the obligations of members of the Group
under any of the Finance Documents.

 

  1.1.102  “Transfer Certificate” means a certificate substantially in the form
set out in Schedule 8 (Form of Transfer Certificate) or any other form agreed
between the Agent and the Company.

 

  1.1.103  “Transfer Date” means, in relation to an assignment or transfer, the
later of:

 

  (a) the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b) the date on which a Lender executes the Transfer Certificate.

 

- 22 -



--------------------------------------------------------------------------------

  1.1.104  “Treasury Transactions” means any derivative transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price.

 

  1.1.105  “Unpaid Sum” means any sum due and payable but unpaid by an Obligor
under the Finance Documents.

 

  1.1.106  “Utilisation” means the Advance, a Letter of Credit or an Overdraft
Instruction.

 

  1.1.107  “Utilisation Date” means the date of a Utilisation, being the date on
which the Advance is to be made.

 

  1.1.108  “Utilisation Request” means a notice substantially in the form set
out in Schedule 3 (Utilisation Request).

 

  1.1.109  “VAT” shall be construed as a reference to value added tax regulated
by the law of 11 March 2004 on value added tax (Journal of Laws No. 54 item 535)
including any similar value added tax which may be imposed in place thereof from
time to time.

 

  1.1.110  “Whitehall Guarantors” means WHL Holdings Limited, a company
incorporated under the laws of the Republic of Cyprus, OOO Whitehall-Center, a
limited liability company incorporated under the laws of Russia and any other
member of the Whitehall group which becomes a guarantor under the Indenture.

 

  1.1.111  “WIBOR” means in relation to any Utilisation in PLN:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the relevant period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to a
Lender at its request quoted by the Reference Banks to leading banks in the
Warsaw interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
PLN for a period comparable to the Interest Period for that Utilisation.

 

1.2 Construction

 

  1.2.1  Unless a contrary indication appears any reference in this Agreement
to:

 

  (a) any pecuniary obligation of a Borrower shall be read as a reference to a
joint and several obligation of all Borrowers;

 

  (b) any “Borrower”, “Company” “Finance Party”, “Guarantor”, “Lender”,
“Original Lender”, “Obligor” or “Party” shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

 

  (c) “assets” includes present and future properties, revenues and rights of
every description;

 

- 23 -



--------------------------------------------------------------------------------

  (d) a “compulsory manager”, “receiver”, “administrative receiver”,
“administrator” or “similar officer” in relation to persons incorporated or
having assets in the Republic of Poland, includes without limitation (i) a
likwidator appointed under the Polish Commercial Companies Code, (ii) zarządca,
nadzorca sądowy or syndyk appointed under article 27 of the Polish Law on
Registered Pledge and Pledge Register dated 6 December, 1996, and (iv) curator
or zarządca prymusowy appointed under the Civic Procedure Code;

 

  (e) “confirmed” or “certified” in respect of any agreement or document shall
be understood as a agreement or other document confirmed by a person duly
authorised to act in the name of an Obligor or any other respective person, with
evidence of such authorisation provided to the Agent, or by the Obligor’s legal
counsel;

 

  (f) the “equivalent” on any given date in one currency (the “first currency”)
of an amount denominated in another currency (the “second currency”) is a
reference to the amount of the first currency which could be purchased with the
second currency at the spot rate of exchange of a Lender (or, if a Lender so
selects, of any of the Reference Banks selected by the Agent) for the purchase
of the first currency with the second currency;

 

  (g) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (h) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (i) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (j) “law” shall be construed as any law (including customary law), statutes,
constitution, decree, judgement, treaty, regulation, directive, by-law, other
decision or any other legislative, administrative or binding judicial measure of
any government, supranational, local government, statutory or regulatory body or
tribunal;

 

  (k) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (l) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (m) a time of day is a reference to Warsaw time.

 

- 24 -



--------------------------------------------------------------------------------

  (n) Section, Clause and Schedule headings are for ease of reference only.

 

  (o) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  (p) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

1.3 Currency Symbols and Definitions

“PLN” and “zloty” means the single currency unit of the Republic of Poland and
“$”, “USD” and “dollars” denote the lawful currency of the United States of
America.

 

1.4 General terms and conditions

 

  1.4.1  Subject to the terms of this Agreement,

 

  (a) the provisions of Original Lender 1 of “General Terms and Conditions of
Co-operations with Clients” and “Rules and Regulations for the Issuance of Bank
Guarantees and Letters of Credit shall apply to Facility B; and

 

  (b) the provisions of Original Lender 2 of general terms and conditions of
maintaining the account for the entrepreneurs (“Regualmin kont dla firm”) and
general terms and conditions of providing credit services for non-consumer
purposes (“Regulamin świadczenia usług kredytowych na cele niekonsumpcyjne”)
shall apply to Facility C.

 

  1.4.2  For the avoidance of doubt, (i) in the case of any discrepancies
between this Agreement and the general terms and conditions relating to
maintenance of accounts this Agreement prevails and (ii) in the case of any
discrepancies between this Agreement and the general terms and conditions
relating to issuance of bank guarantees such general terms prevails (unless
waived by the relevant Original Lender or modified by the relevant Borrower and
the relevant Original Lender).

 

2. THE FACILITIES

 

2.1 Description

Subject to the terms of this Agreement:

 

  2.1.1  the Lenders make available to the Company a PLN term loan facility in
an aggregate amount equal to the Total Facility A Commitments;

 

  2.1.2  Original Lender 1 makes available to each Borrower a PLN overdraft
facility in an aggregate amount equal to the Total Facility B Commitments; and

 

  2.1.3  Original Lender 2 makes available to each Borrower a PLN overdraft
facility in an aggregate amount equal to the Total Facility C Commitments.

 

- 25 -



--------------------------------------------------------------------------------

2.2 Technical Division of Facility B and Facility C

 

  2.2.1  A Borrower may utilise Facility B or Facility C in an amount that would
not exceed the figure next to its name set out in:

 

  (a) Part I of Schedule 4 (Initial Technical Division of Facility B) in respect
of Facility B; and

 

  (b) Part II of Schedule 4 (Initial Technical Division of Facility C) in
respect of Facility C,

(jointly, the “Technical Division”).

 

  2.2.2  The Obligors’ Agent may amend the Technical Division, by sending to the
relevant Original Lender a Technical Division Amendment Request. For the
avoidance of doubt, such amendment may not result in an increase of Facility B
Commitment in respect of Facility B or Facility C Commitment in respect of
Facility C.

 

  2.2.3  Such amendment of the Technical Division in respect of each Facility B
and Facility C is possible not more frequently than six times in every year and
shall be effective 5 Business Days upon the relevant Original Lender being
notified.

 

  2.2.4  No change in the Technical Division is possible if a Default is
continuing.

 

2.3 Overdraft facilities

Facility B and Facility C are renewable and may be utilised repeatedly during
the entire Availability Period for the relevant Facility, so that each receipt
of funds in the relevant Overdraft Account causes partial or complete repayment
of the relevant Overdraft Outstanding Amount, and as a consequence the relevant
Available Facility is renewed accordingly in whole or in part.

 

2.4 Finance Parties’ rights and obligations

 

  2.4.1  The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  2.4.2  The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from a Borrower shall be a separate and
independent debt.

 

  2.4.3  A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

2.5 Security

The indebtedness in respect of the Facilities shall be secured by:

 

- 26 -



--------------------------------------------------------------------------------

  2.5.1  the security interests contemplated by the Transaction Security
Documents, including the financial pledges and the registered pledges under the
Share Pledges; and

 

  2.5.2  such other Security as the Lenders and Company may agree from time to
time.

 

2.6 Obligors’ Agent

 

  2.6.1  Each Obligor (other than the Company) by its execution of this
Agreement or an Accession Letter irrevocably appoints the Company to act on its
behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

 

  (a) the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests,
Technical Division Amendment Request or Overdraft Instruction), to execute on
its behalf any Accession Letter, to make such agreements and to effect the
relevant amendments, supplements and variations capable of being given, made or
effected by any Obligor notwithstanding that they may affect the Obligor,
without further reference to or the consent of that Obligor; and

 

  (b) the Agent to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests or Overdraft Instruction) or executed or made the
agreements or effected the amendments, supplements or variations, or received
the relevant notice, demand or other communication.

 

  2.6.2  Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

 

  3.1.1 

The Company shall apply amounts borrowed by it under Facility A: (i) towards
refinancing of the part of Existing Financial Indebtedness under the Existing
Facility Documents (BRE) (including related fees, costs and expenses of such
refinancing) and the Existing Facility Documents (Pekao) (including related
fees, costs and expenses of such refinancing) and (ii) to finance general

 

- 27 -



--------------------------------------------------------------------------------

 

business purposes of the Company (but in the amount not higher than PLN
40,000,000).

 

  3.1.2  Each Borrower shall apply all amounts borrowed by it under Facility B
and Facility C towards financing the general business purposes of that Borrower.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

A Borrower may not deliver a Utilisation Request or file an Overdraft
Instruction unless the Agent has received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent to initial
Utilisation) in form and substance satisfactory to the Agent. The Agent shall
notify the relevant Borrower promptly upon being so satisfied.

 

4.2 Further conditions precedent

 

  4.2.1  The Lenders shall have no obligation to make the Advance available to
the Borrowers or execute any Overdraft Payment unless on both the date of the
relevant Utilisation Request and the relevant Utilisation Date (or the date of
Overdraft Instruction and date of the requested Overdraft Payment):

 

  (a) no Default is continuing or would result from the proposed Advance, Letter
of Credit or Overdraft Payment; and

 

  (b) the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.3 Maximum number of Advances

 

  4.3.1  The Company may request only one Advance under Facility A.

 

  4.3.2  The Company may not request that the Advance be divided.

 

4.4 Maximum number of Letters of Credit

Each Borrower may file any number of utilisation requests with respect of the
Letters of Credit, always subject to the Available Facility.

 

4.5 Maximum number of Overdraft Instructions

Each Borrower may file any number of Overdraft Instructions, always subject to
the Available Facility.

 

5. UTILISATION OF FACILITY A

 

5.1 Delivery of a Utilisation Request

 

- 28 -



--------------------------------------------------------------------------------

The Company may utilise Facility A by delivery to the Agent of one duly
completed Utilisation Request not later than the Specified Time or such earlier
time as may be acceptable to the Agent.

 

5.2 Completion of a Utilisation Request

 

  5.2.1  The Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

  (a) it relates to Facility A;

 

  (b) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to Facility A;

 

  (c) the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

  (d) the proposed Interest Period complies with Clause 12 (Interest Periods).

 

  5.2.2  Only one Advance may be requested in the Utilisation Request.

 

5.3 Currency and amount

 

  5.3.1  The currency specified in the Utilisation Request must be PLN.

 

  5.3.2  The amount of the proposed Advance must be less than or equal to the
Available Facility in respect of Facility A.

 

5.4 Lenders’ participation

 

  5.4.1  If the conditions set out in this Agreement have been met, each Lender
shall make its participation in the requested Advance on the Utilisation Date
through its Facility Office.

 

  5.4.2  The amount of each Lender’s participation in the Advance will be equal
to the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Advance.

 

5.5 Cancellation of the Available Facility

The Facility A Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility A.

 

6. UTILISATION OF FACILITY B AND FACILITY C

 

6.1 No requirement for Utilisation Request

Subject to Clause 7, during the Availability Period the Borrowers may utilise
Facility B and Facility C without submitting a Utilisation Request.

 

6.2 Overdraft Instruction

 

- 29 -



--------------------------------------------------------------------------------

Facility B or Facility C shall be drawn by delivering Overdraft Instruction to
the relevant Lender to debit the relevant Overdraft Bank Account in
circumstances where a negative balance will arise on the Overdraft Bank Account
or a negative balance will be increased up to the Available Facility in respect
of Facility B or Facility C, respectively.

 

6.3 Completion of an Overdraft Instruction

Each Overdraft Instruction will not be regarded as having been duly completed
unless:

 

  6.3.1  it is made on a day that is a Business Day within the Availability
Period applicable to Facility B or Facility C, respectively; and

 

  6.3.2  the currency and amount of the Utilisation comply with 6.4 (Currency
and amount) and Clause 2.2 (Technical Division of Facility B and Facility C).

 

6.4 Currency and amount

 

  6.4.1  The currency specified in an Overdraft Instruction must be PLN.

 

  6.4.2  There is no limit on the amount of any Overdraft Payment, always
subject to relevant Available Facility.

 

6.5 Cancellation of the Available Facility

 

  6.5.1  The Facility B Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility B.

 

  6.5.2  The Facility C Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility C.

 

7. UTILISATION OF FACILITY B AND FACILITY C BY WAY OF LETTERS OF CREDIT

 

7.1 Utilisation of Facility B and Facility C by way of Letters of Credit

 

  7.1.1  Facility B and Facility C may also be utilised by way of Letters of
Credit. Facility C may be utilised by way of Letters of Credits only up to the
amount of PLN 5,000,000.

 

  7.1.2  Clause 6 do not apply to Utilisations by way of Letters of Credit.

 

7.2 Conditions for utilisation

A Borrower may request that a Facility B or Facility C Lender issues a Letter of
Credit in the Availability Period for Facility B and Facility C. Subject to
Clauses 4.1, 4.2 and 4.4, a Borrower may request issuance of a Letter of Credit
in accordance with the terms of regulations for issuance of bank guarantees of
the relevant Lender.

 

7.3 Reduction of Available Commitment

The Letters of Credit issued pursuant to this Agreement will reduce the
Available Commitment for Facility B or Facility C (as applicable), in the
amounts in which the

 

- 30 -



--------------------------------------------------------------------------------

Letters of Credits have been issued until the obligations of a Lender under the
relevant Letter of Credit expire or are satisfied by the relevant Lender and a
claim under a Letter of Credit is recovered pursuant to Clause 7.4 below.

 

7.4 Claims under the Letters of Credit

Each Borrower irrevocably and unconditionally authorise the Lenders to pay any
claims under the Letter of Credits issued pursuant to this Agreement.

 

7.5 Debiting accounts

If a Lender pays any claims under a Letter of Credit each Borrower authorises
such Lender to debit the relevant Overdraft Account with the amounts paid under
such Letter of Credit.

 

7.6 Validity of Letters of Credit

 

  7.6.1  Any Letters of Credit may be issued only during the Availability Period
and for the period not longer than 12 Months (unless otherwise agreed between
the relevant Original Lender and the relevant Borrower).

 

  7.6.2  If validity of any Letter of Credit extends beyond the relevant Final
Maturity Date, the relevant Borrower must provide a back to back bank guarantee
or a cash collateral (in the amount of 120% of the amount of that Letter of
Credit and in form satisfactory to the issuing Original Lender) to secure claims
under such Letter of Credit not later than 3 Business Days before the Final
Maturity Date.

 

  7.6.3  If a Borrower fails to provide a back to back bank guarantee or a cash
collateral as required pursuant to Clause 7.6.2, the relevant Original Lender
shall be authorised to utilise Facility B or Facility C (whichever is provided
by that Original Lender) to provide cash collateral for the Letters of Credit
referred to in Clause 7.6.2.

 

7.7 Issuance of first Letter of Credit

The Issuance of the first Letter of Credit under this Agreement is conditional
upon (i) delivery to the Borrowers and acceptance by the Borrowers of general
terms and conditions relating to the bank guarantees by each of the Original
Lenders or (ii) execution of any other arrangement between the relevant Borrower
and the relevant Original Lender in relation to the Letters of Credit.

 

8. REPAYMENT

 

8.1 Repayment of Facility A

The Company (or other Borrowers, as the case may be) shall repay Facility A in
instalments by repaying on each Facility A Repayment Date (as described below)
the amount set out opposite each Facility A Repayment Date below:

 

- 31 -



--------------------------------------------------------------------------------

Facility A Repayment Date being the date falling the specified number of Months
after the first Utilisation Date    Repayment Instalment being the amount due to
be prepaid on the corresponding Repayment Date (or if less, the outstanding
amount of Facility A) Each 3 Months period starting from the 3rd Month ( and
including) and ending on the 45th Month (and including)    PLN 7,500,000 48
Months    PLN 17,500,000

 

8.2 Repayment of the outstanding amounts on the Final Maturity Date

Notwithstanding Clause 8.1 (Repayment of Facility A), the Company shall repay
Facility A in full on its Final Maturity Date.

 

8.3 No re-borrowing

The Company may not reborrow any part of Facility A which is prepaid or repaid.

 

8.4 Repayment of Facility B

The Borrowers shall repay Facility B in full on its Final Maturity Date.

 

8.5 Repayment of Facility C

The Borrowers shall repay Facility C in full on its Final Maturity Date.

 

9. ILLEGALITY, PREPAYMENT AND CANCELLATION

 

9.1 Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain the Advance or make any Overdraft Payment or maintain any
Overdraft Outstanding Amount, and such unlawfulness cannot be avoided by the
affected Lender taking steps reasonably available to it:

 

  9.1.1  that Lender, shall promptly notify the Agent upon becoming aware of
that event;

 

  9.1.2  upon the Agent notifying the Obligors’ Agent, the Commitment of that
Lender will be immediately cancelled; and

 

  9.1.3  the Borrowers shall repay that Lender’s participation in the
Utilisations made to the Borrowers on the last day of the Interest Period for
each Utilisation occurring after the Agent has notified the Obligors’ Agent or,
if earlier, the date specified by the Lender in the notice delivered to the
Agent (being no earlier than the last day of any applicable grace period
permitted by law).

 

9.2 Change of control

 

- 32 -



--------------------------------------------------------------------------------

  9.2.1 If the Investor cease to control (directly or indirectly) a Borrower:

 

  (a) such Borrower shall promptly notify the Agent upon becoming aware of that
event;

 

  (b) the Lenders shall not be obliged to fund a Utilisation; and

 

  (c) the Lenders may, by not less than 30 days notice to the Obligors’ Agent,
cancel the Facilities and declare the Advance and an Overdraft Outstanding
Amounts, together with accrued interest, and all other amounts accrued under the
Finance Documents immediately due and payable, at which time the Facilities will
be cancelled and all such outstanding amounts will become immediately due and
payable.

 

  9.2.2 For the purpose of Clauses 9.2.1 above “control” means:

 

  (a) the power (whether by way of ownership of shares, proxy, contract, agency
or otherwise) to:

 

  (i) cast, or control the casting of, more than one-half of the maximum number
of votes that might be cast at a general meeting of a Borrower; or

 

  (ii) appoint or remove all, or the majority, of the board members; or

 

  (iii) give directions with respect to the operating and financial policies of
a Borrower which the board members or other executive officers of a Borrower are
obliged to comply with; or

 

  (b) the holding of more than one-half of the issued share capital of a
Borrower (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 

  9.3 Insurance Proceeds

 

  9.3.1 For the purposes of this Clause 9.3 (Insurance Proceeds):

“Insurance Proceeds” means the proceeds of any insurance claim under any
insurance maintained by any Borrower except for Excluded Insurance Proceeds and
after deducting any reasonable expenses in relation to that claim which are
incurred by any member of the CEDC Group to persons who are not members of the
CEDC Group.

“Excluded Insurance Proceeds” means any proceeds of an insurance claim which a
Borrower notifies the Agent are, or are to be, applied:

 

  (a) to meet a third party claim;

 

  (b) in the replacement, reinstatement and/or repair of the assets or otherwise
in amelioration of the loss in respect of which the relevant insurance claim was
made; or

 

- 33 -



--------------------------------------------------------------------------------

  (c) for the purchase of other fixed assets for the CEDC Group,

in each case as soon as possible (but in any event within 3 Months, or such
longer period as the Majority Lenders may agree) after receipt.

 

  9.3.2 The relevant Borrower shall prepay Advance by the amount of Insurance
Proceeds in the order of application contemplated in Clause 9.3.3 and at the
times contemplated in Clause 9.3.4.

 

  9.3.3  A prepayment made under Clause 9.3.2 (Insurance Proceeds) shall be
applied in the following order:

 

  (a) first, in prepayment of Advances under Facility A, to satisfy the
obligations under Clause 8.1 (Repayment) in inverse chronological order; and

 

  (b) then, in repayment of Overdraft Outstanding Amounts.

 

  9.3.4  The Borrowers shall prepay Advances (or Overdraft Outstanding Amounts)
on the nearest last day of an Interest Period.

 

9.4 Voluntary prepayment of Facility A

 

  9.4.1  The Company may, if it gives the Agent not less than ten Business Days’
(or such shorter period as all Lenders may agree) prior notice, prepay the whole
or any part of Facility A (but, if in part, being an amount that reduces
Facility A by a minimum amount of PLN 5,000,000).

 

  9.4.2  Facility A may only be prepaid after the last day of the Availability
Period (or, if earlier, the day on which the applicable Available Facility is
zero).

 

  9.4.3  Any prepayment under this Clause 9.3 shall satisfy the obligations
under Clause 8.1 (Repayment) in inverse chronological order.

 

10. RESTRICTIONS

 

10.1 Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 9 (Illegality, voluntary prepayment and cancellation)
shall be irrevocable and, unless a contrary indication appears in this
Agreement, any such notice shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

10.2 Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

10.3 Prepayment in accordance with Agreement

 

- 34 -



--------------------------------------------------------------------------------

The Borrowers shall not repay or prepay all or any part of Facility A or cancel
all or any part of an Available Facility except at the times and in the manner
expressly provided for in this Agreement.

 

10.4 No reinstatement

No amount of any Facility cancelled under this Agreement may be subsequently
reinstated.

 

11. INTEREST

 

11.1 Calculation of interest (Facility A)

The rate of interest on the Advance for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  11.1.1 Margin;

 

  11.1.2 WIBOR; and

 

  11.1.3 Mandatory Costs (if any).

 

11.2 Calculation of interest (Facility B and Facility C)

The rate of interest on the Overdraft Outstanding Amounts for each Interest
Period shall be calculated for each day during an Interest Period in relation to
the Overdraft Outstanding Amount and is the percentage per annum which is the
aggregate of the applicable:

 

  11.2.1 Margin;

 

  11.2.2 WIBOR; and

 

  11.2.3 Mandatory Costs (if any).

 

11.3 Payment of interest

On the last day of each Interest Period the relevant Borrower shall pay accrued
interest on the Advance and an Overdraft Outstanding Amounts which that Interest
Period relates. Any payment of accrued interest in relation to any Overdraft
Outstanding Amount may be paid by causing or increasing a negative balance in
the relevant Overdraft Account, without a need to file an Overdraft Instruction
(but always subject to Available Facility).

 

11.4 Default interest

 

  11.4.1

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to sub-clause 11.4.2 below, is two per cent higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted the Advance or an Overdraft Payment in the currency of
the overdue amount for successive Interest Periods, each of a

 

- 35 -



--------------------------------------------------------------------------------

 

duration selected by the Agent (acting reasonably). Any interest accruing under
this Clause 11.4 shall be immediately payable by the Obligor on demand by the
Agent.

 

  11.4.2 If any overdue amount consists of all or part of the Advance or an
Overdraft Payment which became due on a day which was not the last day of an
Interest Period relating to that Advance or Overdraft Payment:

 

  (a) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Advance or Overdraft Payment; and

 

  (b) the rate of interest applying to the overdue amount during that first
Interest Period shall be two per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

  11.4.3 Default interest (if unpaid) arising on any overdue amount under a
Facility will be compounded with the overdue amount under that Facility at the
end of each Interest Period applicable to that overdue amount but will remain
immediately due and payable.

 

11.5 Notification of rates of interest

The Agent shall promptly notify the Company of the determination of a rate of
interest under this Agreement.

 

12. INTEREST PERIODS

 

12.1 Length of Interest Periods

 

  12.1.1  The Interest Periods for Facility A shall be three Months only.

 

  12.1.2  The Interest Periods for Facility B and Facility C shall be one Month
only.

 

  12.1.3  An Interest Period for the Advance or an Overdraft Outstanding Amount
shall not extend beyond the Final Repayment Date applicable to its Facility.

 

  12.1.4  The first Interest Period for a Facility A Advance shall start on the
Utilisation Date. Any Interest Period other than the first one shall start on
the last day of the preceding Interest Period.

 

  12.1.5  The first Interest Period for an Overdraft Outstanding Amount shall
start on the date of the first Overdraft Payment and end on the last day of
calendar month in which that Overdraft Payment was made. Any Interest Period
other than the first one shall start on the last day of the preceding Interest
Period. For the avoidance of doubt the last day of an Interest Period shall be
counted only once.

 

12.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

- 36 -



--------------------------------------------------------------------------------

13. CHANGES TO THE CALCULATION OF INTEREST

 

13.1 Absence of quotations

Subject to Clause 13.2 (Market disruption), if WIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable WIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

13.2 Market disruption

 

  13.2.1 If a Market Disruption Event occurs in relation to the Advance or an
Overdraft Outstanding Amount for any Interest Period, then the rate of interest
on that each Lender’s share of the Advance or an Overdraft Outstanding Amount
for the Interest Period shall be the percentage rate per annum which is the sum
of:

 

  (a) the Margin;

 

  (b) the rate notified to the Agent by that Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding that Advance or Overdraft Outstanding Amount from
whatever source it may reasonably select; and

 

  (c) the Mandatory Cost, if any

 

  13.2.2 In this Agreement “Market Disruption Event” means:

 

  (a) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine WIBOR for the relevant currency and
Interest Period; or

 

  (b) before close of business in London or Warsaw on the Quotation Day for the
relevant Interest Period, the Agent determines that the cost to it of obtaining
matching deposits in the Relevant Interbank Market would be in excess of WIBOR.

 

13.3 Alternative basis of interest or funding

 

  13.3.1  If a Market Disruption Event occurs and the Agent or the Obligor’s
Agent so requires, the Agent and the Obligor’s Agent shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 

  13.3.2  Any alternative basis agreed pursuant to sub-clause 13.3.1 above shall
be binding on all Parties.

 

13.4 Break Costs

Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of the
Advance or

 

- 37 -



--------------------------------------------------------------------------------

Unpaid Sum being paid by that Borrowers on a day other than the last day of an
Interest Period for that Advance or Unpaid Sum.

 

14. FEES

 

14.1 Commitment fee

 

  14.1.1  The Borrowers shall pay to the relevant Lender a commitment fee in PLN
computed at the rate of:

 

  (a) 0.15 per cent, per annum on the Available Facility under Facility B for
the Availability Period applicable to Facility B; and

 

  (b) 0.15 per cent, per annum on the Available Facility under Facility C for
the Availability Period applicable to Facility C.

 

  14.1.2  The accrued commitment fee is payable on the last day of each
successive period of three Months which ends during the relevant Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of an Available Facility at the time the cancellation is
effective.

 

14.2 Up-front fee

 

  14.2.1  The Borrowers shall pay to the Original Lenders an up-front fee in PLN
computed at the rate of: (i) 0.40 per cent. of the Total Facility A Commitment
and (ii) 0.15 per cent of the Total Facility B Commitments and the Total
Facility C Commitments on the earlier of:

 

  (a) the first Utilisation Date; and

 

  (b) ten (10) days after the date of this Agreement.

 

  14.2.2  The amount of each Original Lender’s share of the up-front fee will be
its pro rata share in the relevant Total Commitments.

 

14.3 Agency fee

Not later than three (3) days after the date of this Agreement and on each
anniversary of this Agreement, the Company shall pay to the Agent (for its own
account) an agency fee in amount of PLN 10,000.

 

14.4 Letters of Credit fees

The Borrowers shall pay fees for issuing each Letter of Credit in accordance
with relevant tables of fees of the Original Lenders. or as otherwise agreed
between the relevant Borrower and the relevant Original Lender.

 

15. TAX GROSS-UP AND INDEMNITIES

 

15.1 Definitions

 

  15.1.1 In this Agreement:

 

- 38 -



--------------------------------------------------------------------------------

  (a) “Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of the Advance or an Overdraft
Outstanding Amount under a Finance Document and is:

 

  (i) a Lender:

 

  (A) which is a bank making the Advance or an Overdraft Payment order under a
Finance Document; or

 

  (B) in respect of the Advance or an Overdraft Outstanding Amount made under a
Finance Document by a person that was a bank at the time that that Advance or
relevant Overdraft Payment was made,

 

  (C) and which is within the charge to Polish corporation tax as respects any
payments of interest made in respect of that advance;

 

  (ii) a Lender which is a company resident in Poland for Polish tax purposes in
relation to a Facility; or

 

  (iii) a Treaty Lender.

 

  (b) “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.

 

  (c) “Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under a Finance Document.

 

  (d) “Tax Payment” means either the increase in a payment made by an Obligor to
a Lender under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3 (Tax
indemnity).

 

  (e) “Treaty Lender” means a Lender which:

 

  (i) is treated as a resident of a Treaty State for the purposes of the Treaty;

 

  (ii) does not carry on a business in Poland through a permanent establishment
with which a Lender’s funding of the Advance or on Overdraft Outstanding Amount
is effectively connected.

 

  (f) “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the Republic of Poland which makes provision for full exemption
from tax imposed by the Republic of Poland on interest.

 

  15.1.2 Unless a contrary indication appears, in this Clause 15 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

15.2 Tax gross-up

 

- 39 -



--------------------------------------------------------------------------------

  15.2.1  Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  15.2.2  The Borrowers shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the
Borrowers and that Obligor.

 

  15.2.3  If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

  15.2.4  An Obligor is not required to make an increased payment to a Lender
under sub-clause 15.2.3 above for a Tax Deduction in respect of tax imposed by
the Republic of Poland from a payment of interest on the Advance or an Overdraft
Outstanding Amount, if on the date on which the payment falls due:

 

  (a) the payment could have been made to a Lender without a Tax Deduction if it
was a Qualifying Lender, but on that date such Lender is not or has ceased to be
a Qualifying Lender other than as a result of any change after the date of this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or concession of any relevant taxing
authority; or

 

  (b) a Lender is a Treaty Lender and the Obligor making the payment is able to
demonstrate that the payment could have been made to such Lender without the Tax
Deduction had that Lender complied with its obligations under sub-clause 15.2.7
below.

 

  15.2.5  If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  15.2.6  Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment an original receipt (or certified copy thereof), or if unavailable
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

  15.2.7  If the Lender is a Treaty Lender then the Lender and each Obligor
which makes a payment to the Lender shall, upon specific written request,
co-operate in completing any procedural formalities necessary for that Obligor
to obtain authorisation to make that payment without a Tax Deduction.

 

15.3 Tax indemnity

 

- 40 -



--------------------------------------------------------------------------------

  15.3.1 The Borrowers shall (within three Business Days of demand by the Agent)
pay to the Finance Party an amount equal to the loss, liability or cost which
that Finance Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Finance Party in respect of a Finance
Document.

 

  15.3.2 Sub-clause 15.3.1 above shall not apply:

 

  (a) with respect to any Tax assessed on the Finance Party:

 

  (b) under the law of the jurisdiction in which such Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Finance Party is treated as resident for tax purposes; or

 

  (c) under the law of the jurisdiction in which the Lender’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Finance Party; or

 

  (d) to the extent a loss, liability or cost:

 

  (i) is compensated for by an increased payment under Clause 15.2 (Tax
gross-up); or

 

  (ii) would have been compensated for by an increased payment under Clause 15.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in sub-clause 15.2.4 of Clause 15.2 (Tax gross-up) applied.

 

  15.3.3 If a Finance Party makes or intends to make a claim under sub-clause
15.3.1 above, such Finance Party shall promptly notify the Agent of the event
which will give, or has given, rise to the claim.

 

15.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  15.4.1 a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and

 

  15.4.2 that Finance Party has obtained, utilised and fully retained that Tax
Credit on an affiliated group basis,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

15.5 Stamp taxes

 

- 41 -



--------------------------------------------------------------------------------

The Borrowers shall pay and, within three Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that such Finance Party
incurs in relation to all stamp duty, registration, tax on civil law
transactions and other similar Taxes payable in respect of any Finance Document.

 

15.6 Value added tax

 

  15.6.1 All amounts set out, or expressed to be payable under a Finance
Document by an Obligor to a Finance Party which (in whole or in part) constitute
the consideration for a supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to sub-clause 15.6.2 below, if VAT is chargeable on any supply made by
any Finance Party to an Obligor under a Finance Document, that Obligor shall pay
to that Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT (and such Finance Party
shall promptly provide an appropriate VAT invoice to that Obligor).

 

  15.6.2 If VAT is chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party (the “Relevant Party”) is required by the terms of any
Finance Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Relevant Party an amount equal
to any credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 

  15.6.3 Where a Finance Document requires an Obligor to reimburse a Finance
Party for any costs or expenses, that Obligor shall also at the same time pay
and indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant tax
authority in respect of the VAT.

 

16. INCREASED COSTS

 

16.1 Increased costs

 

  16.1.1 Subject to Clause 16.4 (Exceptions) the Borrowers shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(b) compliance with any law or regulation made after the date of this Agreement.

 

  16.1.2 In this Agreement “Increased Costs” means:

 

- 42 -



--------------------------------------------------------------------------------

  (a) a reduction in the rate of return from a Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document,
and that cannot be avoided by such Finance Party or Affiliate taking steps
reasonably available to it.

 

16.2 Increased cost claims

If a Finance Party intends to make a claim pursuant to Clause 16.1 (Increased
costs), it shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Company.

 

16.3 Bank Guarantee Fund Fee

 

  16.3.1 A Lender may, after paying any amount in respect of the Bank Guarantee
Fund Fee, notify the Borrowers thereof (certifying the amount of each payment).

 

  16.3.2 The Borrowers shall, within five Business Days of notification from a
Lender, pay for the account of such Lender the amount of the Bank Guarantee Fund
Fee, as specified by such Lender in such notification.

 

16.4 Exception

 

  16.4.1 Clause 16.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b) compensated for by Clause 15.3 (Tax indemnity) (or would have been
compensated for under Clause 15.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in sub-clause 15.3.2 of Clause 15.3 (Tax
indemnity) applied); or

 

  (c) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  16.4.2 In this Clause 16.4, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 15.1 (Definitions).

 

17. OTHER INDEMNITIES

 

17.1 Currency indemnity

 

- 43 -



--------------------------------------------------------------------------------

  17.1.1 If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (a) making or filing a claim or proof against that Obligor;

 

  (b) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  17.1.2 Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

17.2 Other indemnities

 

  17.2.1 The Borrowers shall (or shall procure that an Obligor will), within
three Business Days of demand, indemnify each Finance Party against any cost,
loss or liability incurred by such Finance Party as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 29 (Sharing among the Finance Parties);

 

  (c) funding, or making arrangements to fund, its participation in the Advance
or an Overdraft Payment requested by a Borrower in a Utilisation Request or
Overdraft Instruction but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by a Finance Party); or

 

  (d) the Advance (or part of the Advance) not being prepaid in accordance with
a notice of prepayment given by a Borrower.

 

  17.2.2 The Borrowers shall promptly indemnify each Finance Party against any
cost, loss or liability incurred by that Finance Party (acting reasonably) as a
result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

- 44 -



--------------------------------------------------------------------------------

18. MITIGATION BY THE LENDERS

 

18.1 Mitigation

 

  18.1.1 Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 9.1 (Illegality), Clause 15 (Tax gross-up and
indemnities), Clause 16 (Increased costs), or definition of Mandatory Cost
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

  18.1.2 Sub-clause 18.1.1 above does not in any way limit the obligations of
any Obligor under the Finance Documents.

 

18.2 Limitation of liability

 

  18.2.1 The Borrowers shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 18.1 (Mitigation).

 

  18.2.2 No Finance Party is obliged to take any steps under Clause 18.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

19. COSTS AND EXPENSES

 

19.1 Transaction legal expenses

The Borrowers shall promptly on demand pay each Finance Party the amount of all
reasonable costs of establishing the Transaction Security and legal costs and
expenses (capped in the case of the costs of Polish counsel at the amount agreed
in the engagement letter between the Agent and the Agent’s Polish counsel dated
17 November 2010 with amendments, if any) incurred by it in connection with the
negotiation, preparation and execution of:

 

  19.1.1 this Agreement and any other documents referred to in this Agreement;
and

 

  19.1.2 any other Finance Documents executed after the date of this Agreement.

 

19.2 Amendment costs

 

  19.2.1 If:

 

  (a) an Obligor requests an amendment, waiver or consent; or

 

  (b) an amendment is required pursuant to Clause 30.10 (Change of currency),

the Borrowers shall, within three Business Days of demand, reimburse each
relevant Finance Party for the amount of costs and expenses (including legal
fees) reasonably incurred by such Finance Party in responding to, evaluating,

 

- 45 -



--------------------------------------------------------------------------------

negotiating or complying with that request or requirement up to the amount
agreed upfront between the such Finance Party and the Borrowers.

 

19.3 Enforcement costs

The Borrowers shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

20. GUARANTEE AND INDEMNITY

 

20.1 Guarantee and indemnity

 

  20.1.1 Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees up to the maximum amount of PLN 495.000,000 (four hundred
ninety five million zlotys) to each Finance Party punctual performance by each
Obligor of all that Obligor’s obligations under the Finance Documents;

 

  (b) undertakes with each Finance Party that whenever an Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (c) indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party (a) if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal or (b) by
operation of law. The amount of the cost, loss or liability shall be equal to
the amount which that Finance Party would otherwise have been entitled to
recover under the Finance Documents.

 

  20.1.2 The guarantee granted under this Clause 20.1 shall expire on
31 December 2015.

 

20.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

20.3 Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  20.3.1 the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

- 46 -



--------------------------------------------------------------------------------

  20.3.2 each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

 

20.4 Waiver of defences

 

  20.4.1 The obligations of each Guarantor under this Clause 20 will not be
affected by an act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Clause 20
(without limitation and whether or not known to it or any Finance Party)
including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  20.4.2 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  20.4.3 any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document;

 

  20.4.4 any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  20.4.5 any insolvency or similar proceedings.

 

20.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring a Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 20. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

20.6 Appropriations

 

  20.6.1 Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

 

- 47 -



--------------------------------------------------------------------------------

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 20.

 

20.7 Deferral of Guarantors’ rights

 

  20.7.1 Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full
and unless the Agent otherwise directs, no Guarantor will exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents:

 

  (a) to be indemnified by an Obligor;

 

  (b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

 

  20.7.2 If a Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Finance Parties by the Obligors under or in connection with the Finance
Documents to be repaid in full on trust for the Finance Parties and shall
promptly pay or transfer to same to the Agent or as the Agent may direct for
application in accordance with Clause 30 (Payment mechanics).

 

20.8 Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  20.8.1 that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  20.8.2

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise)

 

- 48 -



--------------------------------------------------------------------------------

 

of any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

20.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

21. REPRESENTATIONS

 

21.1 General

Each Obligor makes the representations and warranties set out in this Clause 21
to each Finance Party.

Status, authorisations and governing law

 

21.2 Status

 

  21.2.1 It and each of its Subsidiaries is duly incorporated or organised and
validly existing under the law of its jurisdiction of incorporation.

 

  21.2.2 It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

 

21.3 Binding obligations

 

  21.3.1 Subject to the Legal Reservations:

 

  (a) the obligations expressed to be assumed by it in each Finance Document to
which it is a party are legal, valid, binding and enforceable obligations; and

 

  (b) (without limiting the generality of paragraph (a) above, each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.

 

21.4 Non-conflict with other obligations

 

  21.4.1 The entry into and performance by it of, and the transactions
contemplated by, the Finance Documents and the granting of the Transaction
Security do not and will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) the constitutional documents of any member of the Group; or

 

  (c) any agreement or instrument binding upon it or any member of the Group or
any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument,
including, without limitation, the Indenture.

 

- 49 -



--------------------------------------------------------------------------------

21.5 Power and authority

 

  21.5.1 It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

 

  21.5.2 No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Finance Documents to which it is a party.

 

21.6 Validity and admissibility in evidence

 

  21.6.1 All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

  (b) to make the Finance Documents to which it is a party admissible in
evidence in its Relevant Jurisdiction,

 

  (c) have been obtained or effected and are in full force and effect.

 

  21.6.2 All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the CEDC Group have been obtained or effected
and are in full force and effect.

 

21.7 Governing law and enforcement

 

  21.7.1 The choice of governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdiction.

 

  21.7.2 Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdiction.

No insolvency, default or tax liability

 

21.8 Insolvency

No:

 

  21.8.1 corporate action, legal proceeding or other procedure or step described
in Clause 25.8 (Insolvency proceedings); or

 

  21.8.2 creditors’ process described in Clause 25.9 (Creditors’ process),

has been taken or, to the knowledge of the Investor, threatened in relation to
it and none of the circumstances described in Clause 25.7 (Insolvency) applies
to it.

 

21.9 No filing or stamp taxes

Under the laws of its Relevant Jurisdiction it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that

 

- 50 -



--------------------------------------------------------------------------------

jurisdiction or that any stamp, tax on civil law transactions, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents (except
registration of the Share Pledges and payment of associated fees) and which
registrations, filings and fees will be made and paid promptly after the date of
the relevant Finance Document.

 

21.10 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

21.11 No default

 

  21.11.1 No Default is continuing or is reasonably likely to result from the
making of any Utilisation or the entry into, the performance of, or any
transaction contemplated by, any Finance Document.

 

  21.11.2 No other event or circumstance is outstanding which constitutes (or,
with the expiry of a grace period, the giving of notice, the making of any
determination or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which has or is reasonably likely
to have a Material Adverse Effect.

 

21.12 Taxation

 

  21.12.1  It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of PLN 1,250,000 (or its
equivalent in any other currency) or more.

 

  21.12.2  No claims or investigations are being, or are reasonably likely to
be, made or conducted against it (or any of its Subsidiaries) with respect to
Taxes such that a liability of, or claim against, any member of the Group of PLN
1,250,000 (or its equivalent in any other currency) or more is reasonably likely
to arise.

 

  21.12.3  It is resident for Tax purposes only in the jurisdiction of its
incorporation.

Provision of information - general

 

21.13 No misleading information

 

  21.13.1 Save as disclosed in writing to the Agent prior to the date of this
Agreement:

 

  (a) any factual information contained in the Information Package was true and
accurate in all material respects as at the date of the relevant report or
document containing the information or (as the case may be) as at the date the
information is expressed to be given;

 

  (b)

the Budget has been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements, and the financial projections
contained in the Budget have been prepared on

 

- 51 -



--------------------------------------------------------------------------------

 

the basis of recent historical information, are fair and based on reasonable
assumptions and have been approved by the board of directors of the Investor;

 

  (c) any financial projection or forecast contained in the Information Package
has been prepared on the basis of recent historical information and on the basis
of reasonable assumptions and was fair (as at the date of the relevant report or
document containing the projection or forecast) and arrived at after careful
consideration;

 

  (d) the expressions of opinion or intention provided by or on behalf of an
Obligor for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds;

 

  (e) no event or circumstance has occurred or arisen and no information has
been omitted from the Information Package and no information has been given or
withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Information Package being untrue or misleading in
any material respect; and

 

  (f) all other written information provided by any Borrower or the Investor to
the Agent was true, complete and accurate in all material respects as at the
date it was provided and is not misleading in any respect.

 

21.14 Original Financial Statements

 

  21.14.1 Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied. However in the case of quarterly
statements, normal year end adjustments were not made.

 

  21.14.2 Its unaudited Original Financial Statements fairly represent its
financial condition and results of operations for the relevant financial
quarter.

 

  21.14.3 Its audited Original Financial Statements give a true and fair view of
its financial condition and results of operations during the relevant financial
year.

 

  21.14.4 There has been no material adverse change in its assets, business or
financial condition (or the assets, business or consolidated financial condition
of the Group, in the case of the Investor) since the date of the Original
Financial Statements.

 

  21.14.5 Its most recent financial statements delivered pursuant to Clause 22.3
(Financial Statements):

 

  (a) have been prepared in accordance with the Accounting Principles as applied
to the Original Financial Statements; and

 

  (b) give a true and fair view of (if audited) or fairly present (if unaudited)
its consolidated financial condition as at the end of, and consolidated results
of operations for, the period to which they relate.

 

- 52 -



--------------------------------------------------------------------------------

  21.14.6 The budgets and forecasts supplied under this Agreement were arrived
at after careful consideration and have been prepared in good faith on the basis
of recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

 

  21.14.7 Since the date of the most recent financial statements delivered
pursuant to Clause 22.3 (Financial Statements) there has been no material
adverse change in the business, assets or financial condition of the Group.

No proceedings or breach of laws

 

21.15 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of, or before, any
court, arbitral body or agency (including, but not limited to, investigative
proceedings) which, if adversely determined, might reasonably be expected to
have a Material Adverse Effect have (to the best of its knowledge and belief)
been started or threatened against any Obligor and/or its Subsidiaries (or
against the directors of any Obligor).

 

21.16 No breach of laws

 

  21.16.1 It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has could reasonably be expected to have a Material
Adverse Effect.

 

  21.16.2 No labour disputes are current or, to the best of its knowledge and
belief (having made due and careful enquiry), threatened against any member of
the Group which have or could reasonably be expected to have a Material Adverse
Effect.

 

21.17 Environmental laws

 

  21.17.1 Each Borrower is in compliance with Clause 24.3 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

 

  21.17.2 No Environmental Claim has been commenced or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened
against a Borrower where that claim has or could reasonably be expected, if
determined against it, to have a Material Adverse Effect.

Security and ownership of assets

 

21.18 Security and Financial Indebtedness

 

  21.18.1 No Security or Quasi-Security exists over all or any of the present or
future assets of each Borrower other than as permitted by this Agreement.

 

  21.18.2 No Borrower has any Financial Indebtedness outstanding other than as
permitted by this Agreement.

 

- 53 -



--------------------------------------------------------------------------------

  21.18.3 After repayment of Financial Indebtedness under the Existing Facility
Documents (BRE) and the Existing Facility Documents (Pekao), the Financial
Indebtedness of the Borrower shall be set forth in Schedule 11.

 

21.19 Ranking

Other than as provided in the Intercreditor Agreement, the Transaction Security
has or will have the ranking in priority which it is expressed to have in the
Transaction Security Documents and it is not subject to any prior ranking
Security.

 

21.20 Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted, subject to
Permitted Security.

 

21.21 Legal and beneficial ownership

It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Transaction Security, subject
to Permitted Security.

 

21.22 Shares

The shares in each Borrower which are subject to the Transaction Security are
fully paid and not subject to any option to purchase or similar rights. The
constitutional documents of the Borrowers do not restrict or inhibit any
transfer of those shares on creation or enforcement of the Transaction Security.
There are no agreements in force which provide for the issue or allotment of, or
grant any person the right to call for the issue or allotment of, any share or
loan capital of any member of the CEDC Group (including any option or right of
pre-emption or conversion).

 

21.23 Intellectual Property

 

  21.23.1 It and each of its Subsidiaries, except as has or is reasonably likely
to have no Material Adverse Effect:

 

  (a) is the sole legal and beneficial owner, subject to Permitted Security, of
or has licensed to it on normal commercial terms all the intellectual property
which is material in the context of its business and which is required by it in
order to carry on its business as it is being conducted and as contemplated in
the Budget;

 

  (b) does not (nor does any of its Subsidiaries), in carrying on its
businesses, infringe any intellectual property of any third party in any
respect; and

 

  (c) has taken all formal or procedural actions (including payment of fees)
required to maintain any material intellectual property owned by it.

 

  21.23.2 There are no adverse circumstances relating to the validity,
subsistence or use of any of its or its Subsidiaries’ intellectual property
which could reasonably be expected to have a Material Adverse Effect.

 

- 54 -



--------------------------------------------------------------------------------

Provision of information - Group

 

21.24 Group Structure Chart

When delivered, the Group Structure Chart delivered to the Agent pursuant to
Part I of Schedule 2 (Conditions Precedent to initial Utilisation) shall be
true, complete and accurate in all material respects and shall show the
following information:

 

  21.24.1 each member of the Group, including current name and company
registration number, its jurisdiction of incorporation and/or establishment, a
list of shareholders and indicating if it is not a company with limited
liability; and

 

  21.24.2 all minority interests in any member of the Group and any person in
which any member of the Group holds shares in its issued share capital or
equivalent ownership interest of such person.

 

21.25 Obligors

 

  21.25.1  The aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Original Obligors,
the Russian Guarantors and any Additional Guarantors (calculated on an
unconsolidated basis and excluding all intra-Group items and investments in
Subsidiaries of any member of the Group) exceeds 50% of EBITDA of the Group.

 

  21.25.2  The aggregate gross assets and the aggregate net assets of the
Original Obligors, the Russian Guarantors and any Additional Guarantors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of the
consolidated gross assets and, respectively, net assets of the Group.

Miscellaneous

 

  21.26 Centre of main interests and establishments

 

  21.26.1 It has its “centre of main interests” (as that term is used in Article
3(1) of The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”) in its jurisdiction of incorporation, other than
the Investor which has its “centre of main interests” in Poland.

 

  21.26.2 It has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction, other than the Investor which has an
“establishment” in the United States of America and the Russian Guarantors which
have an “establishment” in the Russian Federation.

 

21.27 No adverse consequences

 

  21.27.1 It is not necessary under the laws of its Relevant Jurisdiction:

 

  (a) in order to enable a Finance Party to enforce its rights under any Finance
Document; or

 

- 55 -



--------------------------------------------------------------------------------

  (b) by reason of the execution of any Finance Document or the performance by
it of its obligations under any Finance Document,

 

  (c) that any Finance Party should be licensed, qualified or otherwise entitled
to carry on business in any of its Relevant Jurisdiction.

 

21.28  Bank Accounts

No Borrower has any bank account other than the Overdraft Bank Accounts, a bank
notified to the Agent prior to the date of this Agreement or a bank account
notified to the Agent pursuant to Clause 24.24.

 

21.29  Times when representations made

 

  21.29.1  All the representations and warranties in this Clause 21 are made by
each Original Obligor on the date of this Agreement.

 

  21.29.2  All the representations and warranties in this Clause 21 are deemed
to be made by each Original Obligor on the first Utilisation Date.

 

  21.29.3  The Repeating Representations are deemed to be made by each Obligor
on the date of each Utilisation Request or Overdraft Instruction, on each
Utilisation Date and on the first day of each Interest Period (except that those
contained in paragraphs (a)-(e) of Clause 21.14 (Original Financial statements)
will cease to be so made once subsequent financial statements have been
delivered under this Agreement).

 

  21.29.4  All the representations and warranties in this Clause 21 except
Clause 21.13 (No misleading information) and Clause 21.24 (Group Structure
Chart) are deemed to be made by each Additional Guarantor on the day on which it
becomes an Additional Guarantor.

 

21.30 Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.

 

22. INFORMATION UNDERTAKINGS

 

22.1  The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.2  In this Clause 22:

 

  22.2.1  “Annual Financial Statements” means the financial statements for a
Financial Year delivered pursuant to Clauses 22.3.1(a) to 22.3.1(c) (Financial
statements).

 

  22.2.2  “Quarterly Financial Statements” means the financial statements
delivered pursuant to Clause 22.3.1(d) (Financial statements).

 

22.3  Financial statements

 

56



--------------------------------------------------------------------------------

  22.3.1  The Investor shall supply to the Agent:

 

  (a) its audited consolidated financial statements for that Financial Year as
soon as they are available, but in any event within 60 days after the end of
each of its Financial Years;

 

  (b) the audited financial statements of each Borrower for that Financial Year
as soon as they are available, but in any event within 180 days after the end of
each of its Financial Years;

 

  (c) the audited financial statements of any other Obligor (or if the
preparation of audited financial statements is not required pursuant the
relevant law the financial statements may be delivered in a form appropriate
under such relevant law) for that Financial Year if requested by the Agent as
soon as they are available, but in any event within a reasonable time after the
end of that Obligor’s Financial Year; and

 

  (d) as soon as they are available, but in any event within 45 days after the
end of first three financial quarters in each calendar year (and 60 days after
the fourth financial quarter in each calendar year) of each of its Financial
Years:

 

  (i) its consolidated financial statements for that financial quarter; and

 

  (ii) the stand-alone accounts of each Borrower for that financial quarter.

 

22.4 Provision and contents of Compliance Certificate

 

  22.4.1  The Investor shall supply a Compliance Certificate to the Agent with
each set of its audited consolidated Annual Financial Statements and each set of
its consolidated Quarterly Financial Statements.

 

  22.4.2  Each Compliance Certificate shall, amongst other things, set out (in
reasonable detail) computations as to compliance with Clause 23 (Financial
Covenants) and the Margin computations set out in the definition “Margin” as at
the date as at which those financial statements were drawn up.

 

  22.4.3  Each Compliance Certificate shall be signed by two directors or
officers of the Investor and, if requested by the Agent, shall be reported on by
the Investor’s Auditors in the form agreed by the Investor and the Agent. If the
Agent request reporting on the Compliance Certificate by the Investor’s
Auditors, the costs of such report shall be borne (i) by the Investor if the
computations contained in such Compliance Certificate materially differ from
computations provided in the report of Investor’s Auditors or (ii) in equal
parts by the Investor and the Agent if the computations contained in such
Compliance Certificate do not differ materially from computations provided in
the report of Investor’s Auditors.

 

22.5 Requirements as to financial statements

 

57



--------------------------------------------------------------------------------

  22.5.1  The Investor shall procure that each set of Annual Financial
Statements, and Quarterly Financial Statements includes a balance sheet, profit
and loss account and cashflow statement. In addition the Investor shall procure
that each set of Annual Financial Statements shall be audited by the Auditors.

 

  22.5.2  Each set of financial statements delivered pursuant to Clause 22.3
(Financial statements):

 

  (a) shall be certified by a director or officers of the relevant company as
giving a true and fair view of (in the case of Annual Financial Statements for
any Financial Year), or fairly representing (in other cases), its financial
condition and operations as at the date as at which those financial statements
were drawn up and, in the case of the Annual Financial Statements, shall be
accompanied by any letter addressed to the management of the relevant company by
the Auditors and accompanying those Annual Financial Statements; and

 

  (b) shall be prepared using the Accounting Principles.

 

  22.5.3  If a Default is continuing and the Agent wishes to discuss the
financial position of any member of the Group with the Auditors, the Agent may
notify the Investor. In this event, the Investor must ensure that the Auditors
are authorised (at the expense of the Investor):

 

  (a) to discuss the financial position of each member of the Group with the
Agent on request from the Agent; and

 

  (b) to disclose to the Agent any information which the Agent may reasonably
request.

22.6  Budget

 

  22.6.1  The Investor shall supply to the Agent, as soon as the same becomes
available but in any event within 30 days before the start of each of its
Financial Years, an annual Budget for that financial year.

 

  22.6.2  The Investor shall ensure that each Budget:

 

  (a) is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group, projected disposals and projected capital expenditure for the Group and
projected financial covenant calculations for the financial year to which the
Budget relates. The projections shall relate to the 12 month period comprising
that Financial Year;

 

  (b) is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 22.3 (Financial statements); and

 

  (c) has been approved by the board of directors of the Investor.

 

-58-



--------------------------------------------------------------------------------

  22.6.3  If the Budget is updated or changed, the Investor shall promptly
deliver to the Agent such updated or changed Budget together with a written
explanation of the main changes in that Budget.

 

22.7  Information: miscellaneous

 

  22.7.1  The Investor shall supply to the Agent:

 

  (a) at the same time as they are dispatched, copies of all documents
dispatched by the Investor or any Borrower to its creditors generally (or any
class of them) but, for the avoidance of doubt, not if dispatched only to a
single creditor, unless such information is available on the Investor’s website,
the SEC’s EDGAR database or publicly filed with the Warsaw Stock Exchange;

 

  (b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the CEDC Group (or against the directors of any
member of the CEDC Group), and which, if adversely determined, are reasonably
likely to have a Material Adverse Effect or which would involve a liability, or
a potential or alleged liability, exceeding PLN 30,000,0000 (or its equivalent
in other currencies);

 

  (c) promptly on request, such further information regarding the financial
condition, assets and operations of the CEDC Group and/or any member of the CEDC
Group (including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement, any changes to management of the CEDC Group and an up to date
copy of its shareholders’ register (or equivalent in its jurisdiction of
incorporation)) as the Agent may reasonably request;

 

  (d) promptly upon becoming aware of them, the details of any Environmental
Claim which is current, threatened or pending against any member of the CEDC
Group which is referred to in Clause 24.4 (Environmental claims) or which would
involve a potential liability or expenditure exceeding PLN 3,000,000 (or its
equivalent in any currency or currencies); and

 

  (e) promptly, such information as the Agent may reasonably require (that the
Agent may reasonably require) about assets subject to the Transaction Security
and compliance of the Obligors with the terms of any Transaction Security
Documents.

 

22.8  Notification of default

 

  22.8.1  Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

-59-



--------------------------------------------------------------------------------

  22.8.2  Promptly upon a request by the Agent, the Investor shall supply to the
Agent a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

22.9  “Know your customer” checks

 

  22.9.1  If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (c) a proposed assignment by the Lender of any of its rights under this
Agreement,

 

  (d) obliges the Lender (or, in the case of paragraph (c) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Lender (for itself or, in the case of the
event described in paragraph (c) above, on behalf of any prospective new Lender)
in order for the Lender or, in the case of the event described in paragraph
(c) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

  22.9.2  A Borrower shall, by not less than 10 Business Days’ prior written
notice to the Agent, notify the Agent of its intention to request that one of
its Subsidiaries becomes an Additional Guarantor pursuant to Clause 27 (Changes
to the Obligors).

 

  22.9.3  Following the giving of any notice pursuant to paragraph (c) above, if
the accession of such Additional Guarantor obliges a Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall promptly
upon the request of such Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Lender (for
itself or on behalf of any prospective new Lender) in order for such Lender or
any prospective new Lender to carry out and be satisfied it has complied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Guarantor.

 

-60-



--------------------------------------------------------------------------------

23. FINANCIAL COVENANTS

 

23.1  Financial definitions

In this Clause 23 terms have the meanings set out below:

 

  23.1.1  “Calculation Date” means the last day of the Calculation Period
falling on every 31 March, 30 June, 30 September, 31 December of each year until
Final Maturity Date. The first Calculation Date falls on 31 December 2010.

 

  23.1.2  “Calculation Period” means each period of twelve months immediately
preceding the Calculation Date and ending on the Calculation Date.

 

  23.1.3  “Capital Lease Obligation” means, at the time any determination is to
be made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.

 

  23.1.4  “Capital Stock” means:

 

  (a) in the case of a corporation, corporate stock;

 

  (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

  (d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

 

  23.1.5  “Consolidated Coverage Ratio” means, in a given Calculation Period,
the ratio of EBITDA to the Fixed Charges of the Group. In addition, for purposes
of calculating the Consolidated Coverage Ratio:

 

  (a) acquisitions that have been made by the specified Person or any of its
subsidiaries, including through mergers, consolidations, amalgamations or other
business combinations and including any related financing transactions, during
the four-quarter reference period or subsequent to such reference period and on
or prior to the Calculation Date will be given pro forma effect as if they had
occurred on the first day of the four-quarter reference period and consolidated
cash flow for such reference period will be calculated on a pro forma basis in
accordance with Regulation S-X under the Securities Act;

 

-61-



--------------------------------------------------------------------------------

  (b) the consolidated cash flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

  (c) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its subsidiaries following the Calculation Date.

 

  23.1.6  “Consolidated Net Income” means, with respect to any specified Person
for any period, the aggregate of the Net Income of such Person and its
subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP, provided that:

 

  (a) the Net Income (but not loss) of any Person that is not a subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions paid in cash
to the specified Person or a subsidiary of the Person;

 

  (b) the cumulative effect of a change in accounting principles will be
excluded;

 

  (c) any currency translation gains and losses related to currency
re-measurements of Indebtedness, any net loss or gain resulting from hedging
transactions for currency exchange risk will be excluded, and any amortization
of deferred charges resulting from the application of Accounting Principles
Board Opinion No. APB 14-1, Accounting for Convertible Debt Instruments that may
be settled in cash upon conversion (including partial cash settlement) will be
excluded;

 

  (d) any expenses, charges or other costs related to the offering of notes
issued pursuant to the Indenture (including amortization of any such expenses,
charges or other costs that have been capitalized) and any other issuance of
Equity Interests of the Investor or debt financing will be excluded;

 

  (e) any adjustments to the initial purchase price allocation for acquisitions
done after the initial assessment period to the extent such items were included
in Consolidated Net Income will be excluded;

 

  (f) any gain or loss realized upon the sale or other disposition of any asset
which is not sold or otherwise disposed of in the ordinary course of business
will be excluded;

 

  (g) any item classified as a restructuring, direct acquisition related
expense, extraordinary or other non-operating gain or loss, including the costs
of and accounting for, financial instruments will be excluded;

 

  (h)

any impairment loss relating to goodwill or other intangible assets will

 

-62-



--------------------------------------------------------------------------------

 

be excluded; and

 

  (i) any premium, penalty, or fee paid in relation to any repayment,
prepayment, redemption or purchase of debt will be excluded.

 

  23.1.7  “EBITDA” means, for each Calculation Period, the Consolidated Net
Income of Investor, including without duplication:

 

  (a) provision for taxes based on income or profits of Investor and its
subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

 

  (b) the Fixed Charges of Investor and its subsidiaries for such period, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

 

  (c) depreciation, amortization and any other non-cash items for such period to
the extent deducted in determining Consolidated Net Income for such period
(other than any non-cash item which requires the accrual of, or a reserve for,
cash charges for any future period) of Investor and the subsidiaries (including
amortization of capitalized debt issuance costs for such period and any non -
cash compensation expense, realized for grants of stock options or other rights
to officers, directors and employees), all of the foregoing determined on a
consolidated basis in accordance with GAAP; plus

 

  (d) minority interests to the extent that such minority interests were
deducted in computing Consolidated Net Income; minus

 

  (e) to the extent they increase Consolidated Net Income, net after-tax
exceptional or non- recurring gains; plus

 

  (f) to the extent they decrease Consolidated Net Income, net after-tax
exceptional or non- recurring losses; minus

 

  (g) to the extent they increase Consolidated Net Income, non-cash items
(including the partial or entire reversal of reserves taken in prior periods,
but excluding reversals of accruals or reserves for cash charges taken in prior
periods and excluding the accrual of revenue in the ordinary course of business)
for such period.

 

  23.1.8  “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

  23.1.9  “Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:

 

  (a)

the consolidated interest expense of such Person and its subsidiaries for such
period, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated

 

-63-



--------------------------------------------------------------------------------

 

with Capital Lease Obligations, imputed interest with respect to attributable
debt (in respect of sale/leaseback arrangements), commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net of the effect of all payments made or received
pursuant to hedging obligations in respect of interest rates; plus

 

  (b) the consolidated interest expense of such Person and its subsidiaries that
was capitalized during such period; plus

 

  (c) any interest on Financial Indebtedness of another person that is
guaranteed by such person or one of its subsidiaries or secured by a lien on
assets of such person or one of its subsidiaries, whether or not such guarantee
or lien is called upon; plus

 

  (d) the product of (i) all dividends, whether paid or accrued and whether or
not in cash, on any series of preferred stock of such Person or any of its
subsidiaries, other than dividends on equity interests payable solely in equity
interests of the Investor (other than Disqualified Stock) or to the Investor or
a subsidiary of the Investor; times (ii) a fraction, the numerator of which is
one and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of the Investor, expressed as a decimal, in
each case, determined on a consolidated basis in accordance with GAAP. This
definition includes “grossed up” preferred dividends as Fixed Charges; plus

 

  (e) any expenses, charges or other costs related to the offering of the Notes
issued pursuant to the Indenture (or any amortization thereof) and included in
such period in computing Fixed Charges; minus

 

  (f) any amortization of deferred charges resulting from the application of
Accounting Principles Board Opinion No. APB 14-1—Accounting for Convertible Debt
Instruments that may be settled in cash upon conversion (including partial cash
settlement).

 

  23.1.10  “GAAP” means generally accepted accounting principles applicable in
the United States as in effect from time to time.

 

  23.1.11  “Net Debt” means any interest bearing debt (especially any credit
facilities, loans, obligations resulting from the financial transactions as well
as any indebtedness under notes issued pursuant to the Indenture) minus any cash
positions reported in the balance sheet.

 

  23.1.12  “Net Income” means, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:

 

  (a) any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (a) any asset sale by such Person or
any of its subsidiaries; (b) the disposition of any securities by such Person or
any of its subsidiaries or (c) the extinguishment of any Indebtedness of such
Person or any of its subsidiaries; and

 

-64-



--------------------------------------------------------------------------------

  (b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

 

  23.1.13  “Net Leverage Ratio” means, in a given Calculation Period, the ratio
of Net Debt of the Group on the last day of that Calculation Period to EBITDA.
In addition, for purposes of calculating the Net Leverage Ratio:

 

  (a) acquisitions that have been made by the specified Person or any of its
subsidiaries, including through mergers, consolidations, amalgamations or other
business combinations and including any related financing transactions, during
the four-quarter reference period or subsequent to such reference period and on
or prior to the Calculation Date will be given pro forma effect as if they had
occurred on the first day of the four-quarter reference period and consolidated
cash flow for such reference period will be calculated on a pro forma basis in
accordance with Regulation S-X under the Securities Act;

 

  (b) the consolidated cash flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded; and

 

  (c) the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its subsidiaries following the Calculation Date.

 

  23.1.14  “Person” means any individual, corporation, company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, limited liability company or government or other entity.

 

  23.1.15  “Regulation S” means Regulation S promulgated under the Securities
Act.

 

  23.1.16  “Securities Act” means the U.S. Securities Act of 1933, as amended.

 

  23.2  Financial condition

 

  23.2.1  The Obligors shall ensure that all time starting from the date of this
Agreement:

 

  (a) the Consolidated Coverage Ratio in respect of any Calculation Period shall
not be less than 2:1; and

 

  (b) the Net Leverage Ratio in respect of any Calculation Period specified in
column 1 below shall not exceed the ratio set out in column 2 below opposite
that Calculation Period.

 

-65-



--------------------------------------------------------------------------------

Column 1    Column 2 Calculation Period    Ratio Calculation Period ending on
31 December 2010 and 31 March 2011    5:1 Calculation Period ending on 30 June
2011, 30 September 2011, 31 December 2011 and 31 March 2012    4.5:1 Calculation
Period ending on 30 June 2012 and 30 September 2012    4:1 Calculation Period
ending on 31 December 2012 and 31 March 2013    3.5:1 Calculation Period ending
on 30 June 2013 and each subsequent Calculation Date    3:1

 

23.3  Financial testing

The financial covenants set out in Clause 0 (Financial condition) shall be
tested for each Calculation Period ending on each Calculation Date by reference
to each of the relevant financial statements and/or the relevant Compliance
Certificate delivered pursuant to Clause 22.4 (Provision and contents of
Compliance Certificate).

 

24. GENERAL UNDERTAKINGS

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or the Available Facility is greater than zero.

Authorisations and compliance with laws

 

24.1  Authorisations

 

  24.1.1  Each Obligor shall promptly:

  (a) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

  (b) supply certified copies to the Agent if so requested by the Agent (acting
reasonably) of,

 

  (c) any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

  (d) enable it to perform its obligations under the Finance Documents;

 

  (e) ensure the legality, validity, enforceability or admissibility in evidence
of any Finance Document; and

 

  (f) enable it or any member of the CEDC Group to own its assets and to carry
on its business, trade and ordinary activities as currently conducted where
failure to obtain or comply with those Authorisations is reasonably likely to
have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

24.2  Compliance with laws

Each Obligor shall (and the Investor shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply, has or is reasonably likely to have a Material Adverse
Effect.

 

24.3  Environmental compliance

Each Borrower shall:

 

  24.3.1  comply with all Environmental Law;

 

  24.3.2  obtain, maintain and ensure compliance with all requisite
Environmental Permits;

 

  24.3.3  comply with all other covenants, conditions, restrictions or
agreements directly or indirectly concerned with any contamination, pollution or
waste or the release or discharge of any toxic or hazardous substance in
connection with any real property which is or was at any time owned, leased or
occupied by any member of the CEDC Group or on which any member of the CEDC
Group has conducted any activity; and

 

  24.3.4  implement procedures to monitor compliance with and to prevent
liability under any Environmental Law,

in each case, where failure to do so has or is reasonably likely to have a
Material Adverse Effect.

 

24.4 Environmental claims

Each Borrower shall, promptly upon becoming aware of the same, inform the Agent
in writing of:

 

  24.4.1  any Environmental Claim against any member of the CEDC Group which is
current, pending or threatened which would involve a potential liability or
expenditure exceeding PLN 3,000,000 (or its equivalent in any currency or
currencies); and

 

  24.4.2  any facts or circumstances which are reasonably likely to result in
any such Environmental Claim being commenced or threatened against any member of
the CEDC Group,

where such claim, if determined against that member of the CEDC Group, has or is
reasonably likely to have a Material Adverse Effect.

 

24.5 Taxation

Each Obligor shall (and each Obligor shall ensure that each member of the CEDC
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

 

  24.5.1  such payment is being contested in good faith;

 

-67-



--------------------------------------------------------------------------------

  24.5.2 adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under Clause 22.3 (Financial statements); and

 

  24.5.3 such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.

Restrictions on business focus

 

24.6  Merger

No Borrower shall enter into any amalgamation, demerger, merger, consolidation
or corporate reconstruction other than a Permitted Transaction.

 

24.7  Change of business

The Investor shall procure that no material change is made to the general nature
of the business of the Investor or the Group taken as a whole from that carried
on by the Group at the date of this Agreement.

 

24.8  Acquisitions

 

  24.8.1  Except as permitted under Clause 24.8.2 below, no Borrower shall:

 

  (a) acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them); or

 

  (b) incorporate a company.

 

  24.8.2  Clause 24.8.1 above does not apply to a Permitted Transaction or an
acquisition of a company, of shares, securities or a business or undertaking
(or, in each case, any interest in any of them) or the incorporation of a
company if:

 

  (a) no Default is continuing on the closing date for the acquisition or would
occur as a result of the acquisition (other than by breach of this clause);

 

  (b) the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Group; and

 

  (c) the acquisition does not and is not reasonably likely to have a Material
Adverse Effect.

 

24.9  Joint ventures

 

  24.9.1  Except as permitted under Clause 24.9.2 below, no Borrower shall:

 

  (a) enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

  (b)

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the

 

-68-



--------------------------------------------------------------------------------

 

solvency of or provide working capital to any Joint Venture (or agree to do any
of the foregoing).

 

  24.9.2  Clause 24.9.1 above does not apply to any acquisition of (or agreement
to acquire) any interest in a Joint Venture or transfer of assets (or agreement
to transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if:

 

  (a) no Default is continuing on the closing date for the acquisition,
transfer, loan or guarantee or would occur as a result of the acquisition,
transfer, loan or guarantee (other than by breach of this clause);

 

  (b) the Joint Venture is to be engaged in a business substantially the same as
that carried on by the Group ; and

 

  (c) the acquisition, transfer, loan or guarantee does not and is not
reasonably likely to have a Material Adverse Effect.

Restrictions on dealing with assets and Security

 

24.10  Preservation of assets

Each Borrower shall maintain in good working order and condition (ordinary wear
and tear excepted) all of its assets necessary or desirable in the conduct of
its business.

 

24.11  Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of each Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

24.12  Negative pledge

 

  24.12.1  In this Clause 24.12, “Quasi-Security” means a transaction described
in Clause 24.12.2(c) below.

 

  24.12.2  Except as permitted under Clause 24.12.3 below:

 

  (a) The Investor shall not (and the Investor shall ensure that no other member
of the Group will) create or permit to subsist any Security over the share
capital of a Borrower.

 

  (b) No Borrower shall create or permit to subsist any Security over any of its
assets.

 

  (c) No Borrower shall:

 

  (i) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by any other member of the Group;

 

-69-



--------------------------------------------------------------------------------

  (ii) sell, transfer or otherwise dispose of any of its receivables on recourse
terms, other than in the ordinary course of business;

 

  (iii) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

  (iv) enter into any other preferential arrangement having a similar effect,

 

  (v) in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.

 

  24.12.3  Clauses 24.12.2(a) to 24.12.2(c) above do not apply to any Security
or (as the case may be) Quasi-Security, which is:

 

  (a) Permitted Security;

 

  (b) a Permitted Transaction;

 

  (c) Existing Security over an asset of a member of the Group that becomes an
asset of a Borrower as a result of a Permitted Transaction

 

  (d) Security over the shares of Peulla given by Borrower 1 pursuant to the
Indenture, as a result of Peulla becoming a guarantor under the Indenture,
provided that at such time as Peulla becomes a guarantor under the Indenture,
the Investor shall cause the Whitehall Guarantors to become Additional
Guarantors hereunder.

 

  24.12.4  Except as permitted under Clause 24.12.5 below, each Borrower shall
ensure that no entity within the CEDC Group shall enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

 

  24.12.5  Clause 24.12.4 above does not apply to any sale, lease, transfer or
other disposal which is:

 

  (a) a Permitted Disposal; or

 

  (b) a Permitted Transaction.

 

24.13  Arm’s length basis

 

  24.13.1  Except as permitted by Clause 24.13.2 below or excluded under the
“Permitted Disposal” definition, each Obligor shall not enter into any
transaction with any person except on arm’s length terms and for full market
value.

 

  24.13.2  The following transactions shall not be a breach of this Clause
24.13:

 

  (a) intra-Group loans permitted under Clause 24.14 (Loans or credit);

 

-70-



--------------------------------------------------------------------------------

  (b) fees, costs and expenses payable under the Finance Documents in the
amounts set out in the Finance Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Lenders;

 

  (c) guarantees otherwise permitted by Clauses 24.14 and 24.15 and payment of
any dividends; and

 

  (d) any Permitted Transactions.

Restrictions on movement of cash - cash out

 

24.14  Loans or credit

 

  24.14.1  Except as permitted under Clause 24.14.2 below, no Borrower shall be
a creditor in respect of any Financial Indebtedness.

 

  24.14.2  Clause 24.14.1 above does not apply to:

 

  (a) any trade credit extended by a Borrower to its customers on normal
commercial terms and in the ordinary course of its trading activities;

 

  (b) a loan made by a Borrower to another Obligor or to another member of the
Group; or

 

  (c) any Financial Indebtedness incurred as of the date of this Agreement; or

 

  (d) a Permitted Transaction.

 

24.15  No Guarantees or indemnities

 

  24.15.1  Except as permitted under Clause 24.15.1 below, no Borrower shall
incur or allow to remain outstanding any guarantee in respect of any obligation
of any person.

 

  24.15.2  Clause 24.15.1 does not apply to a guarantee which is:

 

  (a) the endorsement of negotiable instruments in the ordinary course of trade;

 

  (b) any performance or similar bond guaranteeing performance by a member of
the CEDC Group under any contract entered into in the ordinary course of trade;

 

  (c) any guarantee permitted under Clause 24.17 (Financial Indebtedness);

 

  (d) any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (b) of the definition of Permitted Security;

 

  (e) any guarantee incurred as of the date of this Agreement; or

 

  (f) a Permitted Transaction or Permitted Financial Indebtedness.

 

-71-



--------------------------------------------------------------------------------

24.16  Dividends

The Investor shall not pay, make or declare any dividend except as permitted by
the Indenture (as in force on the date of this Agreement). If the Indenture
shall not be in full force and effect during any period prior to the Final
Maturity Date, during such period the Investor shall not pay, make or declare
any dividend until the parties have agreed on an amendment to this Agreement
that provides the Lenders comparable protection as the relevant provision in the
Indenture, or otherwise as the Lenders and the Investor may agree.

Restrictions on movement of cash - cash in

 

24.17  Financial Indebtedness

 

  24.17.1  Except as permitted under Clause 24.17.2 below, no Borrower shall
incur or allow to remain outstanding any Financial Indebtedness.

 

  24.17.2  Clause 24.17.1 above does not apply to Financial Indebtedness which
is:

 

  (a) Permitted Financial Indebtedness; or

 

  (b) a Permitted Transaction.

 

  24.17.3  No Borrower shall issue any shares except pursuant to an issue of
shares to its immediate Holding Company where the newly-issued shares also
become subject to the Transaction Security on the same terms.

Miscellaneous

 

24.18  Insurance

 

  24.18.1  Each Obligor shall maintain insurances on and in relation to its
business and assets against those risks and to the extent as is usual for
companies carrying on the same or substantially similar business.

 

  24.18.2  All insurances must be with reputable independent insurance companies
or underwriters.

 

24.19  Intellectual Property

 

  24.19.1  Each Borrower shall (and the Company shall procure that each CEDC
Group member will):

 

  (a) preserve and maintain the subsistence and validity of the intellectual
property necessary for the business of the relevant CEDC Group member;

 

  (b) use reasonable endeavours to prevent any infringement in any material
respect of such intellectual property;

 

  (c) make registrations and pay all registration fees and taxes necessary to
maintain such intellectual property in full force and effect and record its
interest in that intellectual property; and

 

-72-



--------------------------------------------------------------------------------

  (d) not use or permit such intellectual property to be used in a way or take
any step or omit to take any step in respect of that intellectual property which
may materially and adversely affect the existence or value of that intellectual
property or imperil the right of any member of the CEDC Group to use such
property.

 

24.20 Amendments

 

  24.20.1 The Investor shall not (and the Investor shall ensure that no member
of the Group will) amend, vary, novate, supplement, supersede, waive or
terminate any term of a Finance Document or any other document delivered to the
Agent pursuant to Clauses 4.1 (Initial conditions precedent) or Clause 27
(Changes to the Obligors) except in writing:

 

  (a) in accordance with the provisions of Clause 36 (Amendments and Waivers) or
of the Intercreditor Agreement; or

 

  (b) in a way which not be reasonably expected materially and adversely to
affect the interests of the Lenders.

 

  24.20.2  The Company shall promptly supply to the Agent a copy of any document
relating to any of the matters referred to in Clauses 24.20.1(a) to 24.20.1(b)
above.

 

24.21  Treasury Transactions

 

  24.21.1  No Borrower shall enter into any Treasury Transaction, other than:

 

  (a) interest rate hedging transactions entered into not for speculative
purposes;

 

  (b) spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

 

  (c) any Treasury Transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the CEDC Group and not for speculative purposes.

 

24.22  Transactions with the Lenders

 

  24.22.1  Starting from the date falling 2 Months after the date of this
Agreement, each Borrower shall (and the Investor shall ensure that each member
of the Group incorporated under Polish law will):

 

  (a) carry out its own monetary (including, among others, home banking,
deposits, transfers, cash management) and ,

 

  (b) carry out its own treasury transactions (including, among others, currency
exchange (spot and forward) and hedging transactions); and

 

  (c)

request guarantees and letters of credit

 

-73-



--------------------------------------------------------------------------------

 

(jointly “Banking Transactions”)

only with the Lenders, in pro rata share (in each of the categories referred to
in paragraphs (a), (b) and (c) above) to their share in the entire financing of
the Financial Indebtedness of the Borrowers (subject to an admissible 5%
divergence from the agreed proportion), provided that the conditions offered to
the Borrowers are comparable to the market conditions at that time. Each Lender
will ensure that all Banking Transactions are carried out on terms no less
favourable than those offered by that Lender to its other corporate clients who
are comparable (in terms of the volume of transactions, nature and object of the
client’s business) to the Borrowers and the other members of the Group.

 

  24.22.2  Fulfilment of the obligations referred to in Clause 24.22.1 shall be
tested for each period ending on 30 June and 31 December each year and shall be
based on the relevant Compliance Certificate. If the proportion referred to in
Clause 24.22.1 is disrupted, the disruption should be remedied during the next
testing period.

 

  24.22.3  Each Borrower shall (and the Company shall ensure that each member of
the Group in Poland will) provide each Lender on its request with all
information on the Banking Transactions (and authorises the Lenders to provide
such information to each other on a reciprocal basis).

 

24.23  Obligors

 

  24.23.1  The Investor shall ensure that at all times:

 

  (a) the aggregate of earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as EBITDA) of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of EBITDA of
the Group; and

 

  (b) the aggregate gross assets and the aggregate net assets of the Obligors
(calculated on an unconsolidated basis and excluding all intra-Group items and
investments in Subsidiaries of any member of the Group) exceeds 50% of the
consolidated gross assets and, respectively, net assets of the Group,

provided the ratios referred to above shall be tested for the first time after
the accession of the Russian Guarantors.

 

  24.23.2  At the time of provision of the Compliance Certificate in connection
with the Annual Financial Statements, the Investor shall deliver to the Agent an
updated Group Structure Chart which indicates the sources of the EBITDA and the
aggregate gross assets and the aggregate net assets within the Group.

 

24.24  Bank accounts

Each Borrower must:

 

-74-



--------------------------------------------------------------------------------

  24.24.1  notify to the Agent details of each new bank account (name of the
bank or financial institution, bank account number and bank purpose) to be
opened for that Borrower within 10 Business Days after such bank account is
opened; and

 

  24.24.2  notify to the Agent any changes to the information regarding bank
accounts to be supplied to the Agent before the date of this Agreement or
pursuant to this Clause 24.24 within 10 Business Days after such change has
occurred.

 

24.25  Further assurance

 

  24.25.1  Each Obligor shall promptly do all such acts or execute all such
documents (including assignments, transfers, mortgages, charges, notices and
instructions) as the Agent may reasonably specify (and in such form as the Agent
may reasonably require in favour of the Agent or its nominee(s)):

 

  (a) to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights powers and remedies of a Lender
provided by or pursuant to the Finance Documents or by law;

 

  (b) to confer on a Lender Security over any property and assets of that
Obligor located in any jurisdiction equivalent or similar to the Security
intended to be conferred by or pursuant to the Transaction Security Documents;
and/or

 

  (c) to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.

 

  24.25.2  Each Obligor shall take all such action as is available to it
(including making all filings and registrations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any Security
conferred or intended to be conferred on a Lender by or pursuant to the Finance
Documents.

 

24.26  Conditions subsequent

 

  24.26.1  Each Borrower must ensure that each Transaction Security in favour or
to the benefit of a Lender is punctually perfected, filed, notified or
registered (as applicable) within the periods set out in the relevant
Transaction Security Documents, and in particular that:

 

  (a) the registered pledges intended to be created over the relevant shares
under the relevant Security Documents governed by Polish law are registered
within 3 Months from the date hereof pursuant to final and binding court’s
decisions;

 

  (b) all notices, powers of attorney and entries required under the relevant
Security Documents have been properly executed and evidence to this effect has
been received by the Agent; and

 

-75-



--------------------------------------------------------------------------------

  (c) all acknowledgements required under the relevant Transaction Security
Documents have been properly executed and received by the Agent.

Each of the documents must be in form and substance satisfactory to the Agent.

 

  24.26.2  The Borrowers and the Investor must ensure that not later than on
31 January 2011 the Russian Guarantors accede to this Agreement as Additional
Guarantors and provide a computation (as at the end of third quarter of 2010) as
to the sources of EBITDA, the aggregate gross assets and the aggregate net
assets and the turnover within the Group.

 

  24.26.3  The Borrowers must ensure that the Whitehall Guarantors accede as
Additional Guarantors as provided in Clause 24.12.3(d).

 

  24.26.4  The Borrowers must ensure that within five Business Days following
the expiration of the pledge prohibition relating to the shares of Borrower 1,
all of the remaining shares of Borrower 1 that are owned by the Company or the
Investor are made subject to a financial pledge and registered pledge in favor
of the Lenders and become part of the Transaction Security (ranking equally with
Security established to secure claims under the Indenture, subject to the
provisions of the Intercreditor Agreement).

 

24.27  Costs

The Borrowers shall cover all costs relating to the fulfilment of the conditions
precedent, conditions subsequent and undertakings (subject to Clause 19.1
(Transaction legal expenses)) contemplated by this Agreement.

 

25. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 25 is an Event of
Default (save for Clause 25.20 (Acceleration and Cancellation) and Clause 25.21
(Advance due on demand)).

 

25.1  Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  25.1.1  its failure to pay is caused by:

 

  (a) administrative or technical error; or

 

  (b) a Disruption Event; and

 

  25.1.2  payment is made within two Business Days of its due date.

 

25.2  Financial covenants and other obligations

 

-76-



--------------------------------------------------------------------------------

  25.2.1  Any requirement of Clause 23 (Financial covenants) is not satisfied or
an Obligor does not comply with the provisions of Clause 22 (Information
Undertakings).

 

  25.2.2  An Obligor does not comply with any provision of any Transaction
Security Document.

 

25.3  Other obligations

 

  25.3.1  An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 25.1 (Non-payment) and Clause 25.2
(Financial covenants and other obligations)).

 

  25.3.2  No Event of Default under paragraph (a) above will occur if the
failure to comply is capable of remedy and is remedied within 15 Business Days
of the Agent giving notice to relevant Borrower or relevant Obligor or a
Borrower or an Obligor becoming aware of the failure to comply.

 

25.4  Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made.

 

25.5  Cross default

 

  25.5.1  Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

 

  25.5.2  Any Financial Indebtedness of any member of the Group is declared to
be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).

 

  25.5.3  Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

  25.5.4  Any creditor of any member of the Group becomes entitled to declare
any Financial Indebtedness of any member of the Group due and payable prior to
its specified maturity as a result of an event of default (however described).

 

  25.5.5  No Event of Default will occur under this Clause 25.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within Clauses 25.5.1 to 25.5.4 above is less than (i) PLN 10,000,000
(or its equivalent in any other currency or currencies) in relation to the
Borrowers (in aggregate for all Borrowers) and (ii) USD 15,000,000 (or its
equivalent in any other currency or currencies) in relation to other members of
the Group (in aggregate for all members of the Group).

 

25.6  Default under the Indenture

 

-77-



--------------------------------------------------------------------------------

Without prejudice to Clause 25.5, a default or an event of default under the
Indenture or the notes or the notes guarantees issued in connection with the
Indenture has occurred and is continuing, or the holders of such notes for other
reasons are capable of accelerating such notes.

 

25.7  Insolvency

 

  25.7.1  Any Obligor ceases to perform its obligations as they fall due or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 

  25.7.2  The value of the assets of any Obligor is less than its liabilities
(taking into account contingent and prospective liabilities).

 

  25.7.3  A moratorium is declared in respect of any indebtedness of any member
of the Group. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium.

 

25.8  Insolvency proceedings

 

  25.8.1  Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor (including, without
limitation, any ‘recovery proceedings’ (postępowanie naprawcze) in relation to
any Polish company);

 

  (b) a composition, compromise, assignment or arrangement with any creditor of
any Obligor;

 

  (c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of its assets (including, without limitation,
(i) liquidation (“likwidacja”) under the Polish Commercial Companies Code,
(ii) compulsory management (“zarząd”) in the course of execution proceedings
under the Polish Civil Procedure Code, or (iii) administration over (“zarząd”)
or leasing of (“dzierzawa”) the debtor’s business in connection with the
enforcement of a registered pledge under the Polish Act on Registered Pledge and
Pledge Register); or

 

  (d) enforcement of any Security over any assets of any Obligor exceeding in
aggregate PLN 1,250,000,

 

  (e) or any analogous procedure or step is taken in any jurisdiction.

 

  25.8.2  Clause 25.8.1 shall not apply to any step or procedure contemplated by
paragraph (b) of the definition of Permitted Transaction.

 

-78-



--------------------------------------------------------------------------------

25.9  Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of any
Obligors having an aggregate value of PLN 2,500,000 and is not discharged within
10 days (provided that, in the case of Obligors which are not Borrowers, it has
a Material Adverse Effect).

 

25.10  Unlawfulness and invalidity

 

  25.10.1  It is or becomes unlawful for an Obligor or any other member of the
Group that is a party to the Intercreditor Agreement to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective or any subordination created under the Intercreditor
Agreement is or becomes unlawful.

 

  25.10.2  Any obligation or obligations of any Obligor under any Finance
Documents or any other member of the Group under the Intercreditor Agreement are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Finance Parties under the Finance
Documents.

 

  25.10.3  Any Finance Document ceases to be in full force and effect or any
Transaction Security or any subordination created under this Agreement ceases to
be legal, valid, binding, enforceable or effective or is alleged by a party to
it (other than a Finance Party) to be ineffective.

 

25.11  Intercreditor Agreement

 

  25.11.1  Any party to the Intercreditor Agreement (other than a Finance Party)
fails to comply with the provisions of, or does not perform its obligations
under, the Intercreditor Agreement; or

 

  (a) a representation or warranty given by that party in the Intercreditor
Agreement is incorrect in any material respect,

 

  (b) and, if the non-compliance or circumstances giving rise to the
misrepresentation are capable of remedy, it is not remedied within 15 days of
the earlier of the Agent giving notice to that party or that party becoming
aware of the non-compliance or misrepresentation.

 

25.12  Cessation of business

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal or a Permitted Transaction (provided that, in the case
of members of the Group which are not Borrowers, it has a Material Adverse
Effect).

 

25.13  Change of ownership

 

-79-



--------------------------------------------------------------------------------

An Obligor (other than the Investor) ceases to be a wholly-owned direct or
indirect Subsidiary of the Investor except, as a result of a disposal which is a
Permitted Disposal or a Permitted Transaction.

 

25.14  Audit qualification

 

  25.14.1  The Auditors of the Group qualify the audited annual consolidated
financial statements of the Investor.

 

  25.14.2  The Auditors of the Borrowers qualify the audited annual consolidated
financial statements of any of the Borrowers.

 

25.15  Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the Group or any of its assets (provided that, in the case of the
Guarantors, it has a Material Adverse Effect).

 

25.16  Governmental Intervention

By or under the authority of any government:

 

  25.16.1  the management of any Obligor is wholly or partially displaced or the
authority of any member of the Group in the conduct of its business is wholly or
partially curtailed; or

 

  25.16.2  all or a majority of the issued shares of any Obligor or the whole or
any part (the book value of which is 20 per cent. or more of the book value of
the whole) of its revenues or assets is seized, nationalised, expropriated or
compulsorily acquired,

provided that, in the case of Guarantors, it has a Material Adverse Effect.

 

25.17  Repudiation and rescission of agreements

 

  25.17.1  An Obligor (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Finance Document or any of the
Transaction Security or evidences an intention to rescind or repudiate a Finance
Document or any Transaction Security.

 

  25.17.2  Any party to the Finance Documents rescinds or purports to rescind or
repudiates or purports to repudiate any of those agreements or instruments in
whole or in part where to do so has or is, in the reasonable opinion of the
Agent, likely to have a material adverse effect on the interests of the Finance
Parties under the Finance Documents.

 

25.18  Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Finance Documents or the transactions contemplated in the Finance
Documents or

 

-80-



--------------------------------------------------------------------------------

against any Obligor or its assets (or against the directors of any Obligor)
which has or is reasonably likely to have a Material Adverse Effect.

 

25.19  Material adverse change

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.

 

25.20  Acceleration and Cancellation

 

  25.20.1  On and at any time after the occurrence of an Event of Default the
Agent may by notice to the Company:

 

  (a) terminate this Agreement (subject to the shortest notice periods
permissible under Polish law); and/or

 

  (b) demand additional Security to be provided in respect of a Facility; and/or

 

  (c) demand a recovery plan to be furnished within a period specified by the
Agent and, following the approval of such recovery plan by the Agent, demand the
implementation thereof; and/or

 

  (d) cancel the Available Facility whereupon it shall immediately be cancelled;
and/or

 

  (e) exercise any or all of its rights, remedies, powers or discretions under
any of the Finance Documents or under Polish law.

 

25.21  Advance Due on Demand

 

  25.21.1  If, pursuant to Clause 25.21 (Acceleration and Cancellation), the
Agent declares this Agreement to be terminated in whole or in part, then, and at
any time thereafter, the Agent may by notice to the Company:

 

  (a) require repayment of all or such part of the Advance or an Overdraft
Outstanding Amounts on such date as it may specify in such notice (whereupon the
same shall become due and payable on the date specified together with accrued
interest thereon and any other sums then owed by the Obligors under the Finance
Documents) or withdraw its declaration with effect from such date as it may
specify; and/or

 

  (b) exercise any or all of its rights, remedies, powers or discretions under
any of the Finance Documents or under Polish law.

 

26. CHANGES TO THE FINANCE PARTIES

 

26.1  Assignments and transfers by the Lender

Subject to this Clause 26, a Lender (the “Existing Lender”) may assign any of
its rights and transfer any of its obligations under or in respect of Facility A
under the Finance Documents to another bank (the “New Lender”).

 

-81-



--------------------------------------------------------------------------------

26.2  Conditions of assignment or transfer

 

  26.2.1  The consent of the Borrowers is required for any assignment or
transfer by the Lenders, except:

 

  (a) if an Event of Default is continuing; or

 

  (b) for an assignment of rights and transfer of obligations to an Existing
Lender.

 

  26.2.2  The consent of the Borrowers to an assignment or transfer (to the
extent it is required) must not be unreasonably withheld or delayed. The
Borrowers will be deemed to have given its consent ten Business Days after the
Existing Lender has requested it unless consent is expressly refused by the
Borrowers within that time.

 

  26.2.3  For the avoidance of doubt, no consent of the Obligors not being the
Borrowers is required for assignment or transfer.

 

  26.2.4  An assignment and transfer will only be effective if the procedure set
out in Clause 26.4 (Procedure for transfer) is complied with.

 

  26.2.5  If:

 

  (c) the Lender assigns any of its rights or transfers any of its obligations
under the Finance Documents or changes its Facility Office; and

 

  (d) as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrowers would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 15 (Tax
gross-up and indemnities) or Clause 16 (Increased costs),

 

  (e) then the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

26.3  Limitation of responsibility of Existing Lender

 

  26.3.1  Unless expressly agreed to the contrary, the Existing Lender makes no
representation or warranty and assumes no responsibility to the New Lender for:

 

  (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

  (b) the financial condition of the Obligors;

 

  (c) the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

-82-



--------------------------------------------------------------------------------

  (d) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document; and

 

  (e) any representations or warranties implied by law are excluded.

 

  26.3.2  The New Lender confirms to the Existing Lender and the other Finance
Parties that it:

 

  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of the Obligor and its related entities whilst any amount is or
may be outstanding under the Finance Documents or the amount of any Available
Facility is greater than zero or any Commitment is in force.

 

  26.3.3  Nothing in any Finance Document obliges an Existing Lender to:

 

  (a) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 26; or

 

  (b) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

26.4  Procedure for transfer

 

  26.4.1  Subject to the conditions set out in Clause 26.2 (Conditions of
assignment or transfer) an assignment and transfer is effected in accordance
with Clause 26.4.3 when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to paragraph (b) of clause 26.4.3, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

  26.4.2  The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

  26.4.3  On the Transfer Date:

 

  (a) the assignment of the Existing Lender’s rights intended to be assigned
pursuant to the Transfer Certificate to the New Lender shall become effective;

 

-83-



--------------------------------------------------------------------------------

  (b) the assumption by the New Lender of the obligations of the Existing Lender
corresponding to the Existing Lender’s assigned rights shall become effective,
and the New Lender shall become obliged to perform and comply with the assumed
obligations under the Finance Documents as if it were originally named as an
original party in the Finance Documents; and

 

  (c) the New Lender shall acquire all rights of the Existing Lender vis-à-vis
the Agent, the Security Agent and the other Lenders, and the New Lender shall be
deemed to confirm in favour of the Agent, the Security Agent and the other
Lenders that it shall be under the same obligations towards each of them as it
would have been if it had been an original party to the Agreement as an Original
Lender; and

 

  (d) the New Lender shall become a Party as a “Lender” and, to the extent the
assignment comprises also the transfer of associated Security, it shall also
become a party to the relevant Security Documents.

 

  26.4.4  The Parties agree and acknowledge that any assignment and transfer
carried out under or in connection with this Clause 26 does not constitute and
shall not constitute a novation (odnowienie) within the meaning of Article 506
of the Polish Civil Code.

 

26.5  Copy of Transfer Certificate

The Existing Lender shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Company a copy of that Transfer
Certificate. If any of the Agent, the Existing Lender or the New Lender so
demands, the Company (and, if so demanded by the Existing Lender or the New
Lender, any other Obligor) shall confirm the assignment and transfer documented
by the Transfer Certificate by countersigning its copy and executing any other
documents as may be required to evidence or perfect the assignment and transfer
in relation to any Finance Document or any Security Document. If any Security or
Security Document ceases to be effective in connection with the assignment or
transfer or does not benefit the New Lender, the Company (and, if so demanded by
the Existing Lender or the New Lender, any other Obligor) shall be obliged to
execute at its cost any documents (subject to Clause 19.1 (Transaction legal
expenses)) and carry out at its cost such other steps as the New Lender may
reasonably require to create in its favour the same Security or Security
Document as the Security or Security Document benefiting the Existing Lender
prior to the assignment or transfer.

 

26.6  Disclosure of information

 

  26.6.1  Any Lender may disclose to any of its Affiliates and any other person:

 

  (a) to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

 

  (b)

with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction

 

-84-



--------------------------------------------------------------------------------

 

under which payments are to be made by reference to, this Agreement or the
Obligor; or

 

  (c) to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation,

 

  (d) any information about any Obligor, the Group and the Finance Documents as
that Lender shall consider appropriate.

 

26.7  Facility B and Facility C

Notwithstanding any limitations set forth in this Agreement, upon an Event of
Default that is continuing each Original Lender may, and is hereby authorised by
the Obligors, to transfer or subparticipate any or all of its receivables under
any of the Finance Documents in respect of Facility B or Facility C to another
bank or financial institution or to a trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets.

 

27. CHANGES TO THE OBLIGORS

 

27.1  Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

27.2  Additional Guarantors

 

  27.2.1  Subject to compliance with the provisions of Clause 22.9 (“Know your
customer” checks), the Company may request that any of its Subsidiaries become
an Additional Guarantor. That Subsidiary shall become an Additional Guarantor
if:

 

  (a) the Company delivers to the Lender a duly completed and executed Accession
Letter; and

 

  (b) the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent to be delivered by an Additional
Guarantor) in relation to that Additional Guarantor, each in form and substance
satisfactory to the Agent.

 

  27.2.2  The Agent shall notify the Company promptly upon being satisfied that
it has received (in form and substance satisfactory to it) all the documents and
other evidence listed in Part II of Schedule 2 (Conditions precedent to be
delivered by an Additional Guarantor).

 

27.3  Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

27.4  Resignation of Guarantor

 

-85-



--------------------------------------------------------------------------------

  27.4.1  The Company may request that a Guarantor ceases to be a Guarantor by
delivering to the Agent a Resignation Letter.

 

  27.4.2  The Agent shall accept a Resignation Letter and notify the Company and
the Lenders of its acceptance if:

 

  (a) no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Company has confirmed this is the case);

 

  (b) all the Lenders have consented to the Company’s request (such consent not
to be unreasonably withheld or delayed),

at which time that company shall cease to be a Guarantor and shall have no
further rights or obligations under the Finance Documents.

 

28. ROLE OF THE FINANCE PARTIES

 

28.1  Appointment of the Agent and the Security Agent

 

  28.1.1  Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.

 

  28.1.2  Each other Finance Party appoints the Security Agent to act as its
agent under and in connection with the relevant Transaction Security Documents.

 

  28.1.3  Each other Finance Party appoints the Security Agent to act as a
pledge administrator in respect of any registered pledge created or to be
created pursuant to the relevant Transaction Security Documents.

 

  28.1.4  Each Finance Party (other than the Agent) authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

  28.1.5  Each other Finance Party authorises the Agent and the Security Agent
(as appropriate):

 

  (a) to exercise the rights, powers, authorities and discretions specifically
given to the Agent or, as the case may be, the Security Agent under or in
connection with the relevant Finance Documents together with any other
incidental rights, powers, authorities and discretions; and

 

  (b) (in the case of the Security Agent) to execute each of the Security
Documents and all other documents that may be approved by the Majority Lenders
for execution by it, in each case, for and on behalf of the Finance Parties.

 

28.2  Duties of the Agent and Security Agent

 

  28.2.1  The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.

 

-86-



--------------------------------------------------------------------------------

  28.2.2  Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  28.2.3  If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  28.2.4  If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent or
the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.

 

  28.2.5  The Agent’s and Security Agent’s duties under the Finance Documents
are solely mechanical and administrative in nature.

 

28.3 No fiduciary duties

 

  28.3.1  Nothing in this Agreement constitutes the Agent and/or (save as
expressly stated in this Agreement and/or any other Finance Document) the
Security Agent as a trustee or fiduciary of any other person.

 

  28.3.2  None of the Agent or the Security Agent shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

28.4  Business with the Group

 

  28.4.1  The Agent or the Security Agent may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any member
of the Group.

 

28.5  Rights and discretions

 

  28.5.1  The Agent and, in relation to the Security Documents, the Security
Agent may rely on:

 

  (a) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (b) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  28.5.2  The Agent and, in relation to the Security Documents, the Security
Agent may assume (unless it has received notice to the contrary in its capacity
as agent for the Lenders) that:

 

  (a) no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 25.1 (Non-payment));

 

  (b) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

-87-



--------------------------------------------------------------------------------

  (c) any notice or request made by the Parent (other than a Utilisation Request
or Overdraft Instruction) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

  28.5.3  The Agent and the Security Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

  28.5.4  The Agent and the Security Agent may act in relation to the Finance
Documents through its personnel and agents.

 

  28.5.5  The Agent and the Security Agent may each disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

 

  28.5.6  Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Security Agent is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty or duty of confidentiality.

 

28.6  Lenders’ instructions

 

  28.6.1  Unless a contrary indication appears in a Finance Document, the Agent
shall:

 

  (a) exercise any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by all Lenders (or, if so
instructed by all Lenders, refrain from exercising any right, power, authority
or discretion vested in it as Agent; and

 

  (b) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of all Lenders.

 

  28.6.2  Unless a contrary indication appears in a Finance Document, any
instructions given by all Lenders shall be binding on all the Finance Parties.

 

  28.6.3  The Agent or, as the case may be, the Security Agent may refrain from
acting in accordance with the instructions of all Lenders until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

  28.6.4  In the absence of instructions from all Lenders the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

  28.6.5  The Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

  28.6.6  Unless a Finance Document provides otherwise, the above provisions
apply to the Security Agent accordingly.

 

28.7  Responsibility for documentation

 

  28.7.1  None of the Agent or the Security Agent:

 

-88-



--------------------------------------------------------------------------------

  (a) is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Security Agent,
an Obligor or any other person given in or in connection with any Finance
Document or the Information Package or the transactions contemplated in the
Finance Documents; or

 

  (b) is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security Documents.

 

28.8  Exclusion of liability

 

  28.8.1  Without limiting paragraph 28.8.2 below, the Agent and the Security
Agent will not be liable to the other Finance Parties (including, without
limitation, for negligence or any other category of liability whatsoever) for
any action taken by it under or in connection with any Finance Document or the
Transaction Security.

 

  28.8.2  No Party (other than the Agent or the Security Agent) may take any
proceedings against any officer, employee or agent of the Agent or the Security
Agent in respect of any claim it might have against the Agent or the Security
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document. Any officer, employee or agent of
the Agent or the Security Agent may rely on this Clause.

 

  28.8.3  Neither the Agent nor the Security Agent shall be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent or the Security Agent if it
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognised clearing or settlement
system used by the Agent or the Security Agent for that purpose.

 

  28.8.4  Nothing in this Agreement shall oblige the Agent or the Security Agent
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Agent and the Security
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or the Security Agent.

 

28.9  Lenders’ indemnity to the Agent and the Security Agent

 

  28.9.1  Each Lender shall (in proportion to its share of the Total Commitments
or, if the Total Commitments are then zero, to its share of the Total
Commitments immediately prior to their reduction to zero) indemnify each of the
Agent and the Security Agent, within three Business Days of demand, against any
cost, loss or liability (including, without limitation, for negligence or any
other category of liability whatsoever) incurred by the /Agent or the Security
Agent (otherwise than by reason of the Agent’s or the Security Agent’s gross
negligence or wilful misconduct) in acting as Agent or Security Agent under

 

-89-



--------------------------------------------------------------------------------

 

the Finance Documents (unless the Agent or the Security Agent has been
reimbursed by an Obligor pursuant to a Finance Document).

 

  28.9.2  The Borrowers shall promptly on demand by the Agent reimburse each
Lender for any payment made by it under paragraph 28.9.1 above.

 

28.10  Resignation of the Agent and the Security Agent

 

  28.10.1  The Agent and the Security Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Company.

 

  28.10.2  Alternatively the Agent and the Security Agent may resign by giving
notice to the other Finance Parties and the Company, in which case the Majority
Lenders (after consultation with the Company) may appoint a successor Agent or
the Security Agent, as the case may be.

 

  28.10.3  If the Majority Lenders have not appointed a successor Agent or
Security Agent in accordance with paragraph 28.10.2 above within 30 days after
notice of resignation was given, the Agent or Security Agent (after consultation
with the Company) may appoint a successor Agent or the Security Agent, as the
case may be.

 

  28.10.4  The retiring Agent or Security Agent shall, at its own cost, make
available to the successor Agent or Security Agent such documents and records
and provide such assistance as the successor Agent or Security Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents.

 

  28.10.5  The Agent’s or Security Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

  28.10.6  Upon the appointment of a successor:

 

  (a) the retiring Agent or Security Agent shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of this Clause 28; and

 

  (b) the successor Agent or Security Agent and each of the other Parties shall
have the same rights and obligations amongst themselves as they would have had
if such successor had been an original Party.

 

  (c) After consultation with the Company, the Majority Lenders may, by notice
to the Agent or the Security Agent, require it to resign in accordance with
paragraph 28.10.2 above. In this event, the Agent or the Security Agent shall
resign in accordance with paragraph 28.10.2 above.

 

28.11  Confidentiality

 

  28.11.1  In acting as agent for the Finance Parties, the Agent and the
Security Agent shall each be regarded as acting through its agency division
which shall be treated as a separate entity from any other of its divisions or
departments.

 

-90-



--------------------------------------------------------------------------------

  28.11.2  If information is received by another division or department of the
Agent or the Security Agent, it may be treated as confidential to that division
or department and the Agent and the Security Agent shall not be deemed to have
notice of it.

 

  28.11.3  Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Security Agent is obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

 

28.12  Relationship with the Lenders

 

  28.12.1  The Agent (or, in respect of the Security Documents, the Security
Agent) may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender (or, in respect of the
Security Documents, the Security Agent) to the contrary in accordance with the
terms of this Agreement.

 

  28.12.2  Each Lender shall supply the Agent and the Security Agent with any
information required by the Agent or the Security Agent in order to make
calculations or determinations under the Finance Documents.

 

  28.12.3  Each Lender shall supply the Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.

 

28.13  Credit appraisal by the Lenders

 

  28.13.1  Without affecting the responsibility of the Company for information
supplied by it or on its behalf in connection with any Finance Document, each
Lender confirms to the Agent and the Security Agent that it has been, and shall
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  28.13.2  the financial condition, status and nature of each member of the
Group;

 

  28.13.3  the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and the Transaction Security Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security Document;

 

  28.13.4 

whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security Document or the
transactions contemplated by the Finance Documents or any other

 

- 91 -



--------------------------------------------------------------------------------

 

agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

  28.13.5  the adequacy, accuracy and/or completeness of the Information Package
and any other information provided by the Agent any Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; and

 

  28.13.6  the right or title of any person in or to, or the value or
sufficiency of any part of the property over which any Transaction Security is
given.

 

28.14  Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

28.15  Reliance and engagement letters

Each Finance Party confirms that each of the Agent and the Security Agent has
authority to accept on its behalf and ratifies the acceptance on its behalf of
any letters or reports already accepted by Security Agent or Agent the terms of
any reliance letter or engagement letters relating to the Information Package or
any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of the Information Package, reports or letters and to sign such
letters on its behalf and further confirms that it accepts the terms and
qualifications set out in such letters.

 

28.16  Conduct of business by the Finance Parties

No provision of this Agreement will:

 

  28.16.1  interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

 

  28.16.2  oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  28.16.3  oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

29. SHARING AMONG THE FINANCE PARTIES

 

29.1  Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 30 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

- 92 -



--------------------------------------------------------------------------------

  29.1.1  the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

  29.1.2  the Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agent and distributed in accordance
with Clause 30 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

 

  29.1.3  the Recovering Finance Party shall, within three Business Days of
demand by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to
such receipt or recovery less any amount which the Agent determines may be
retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 30.6 (Partial payments).

 

29.2  Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 30.6 (Partial payments).

 

29.3  Recovering Finance Party’s rights

 

  29.3.1  On a distribution by the Agent under Clause 29.2 (Redistribution of
payments), the Recovering Finance Party shall be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

  29.3.2  If and to the extent that the Recovering Finance Party is not able to
rely on its rights under paragraph 29.3.1 above, the relevant Obligor shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.

 

29.4  Reversal of redistribution

 

  29.4.1  If any part of the Sharing Payment received or recovered by a
Recovering Finance Party becomes repayable and is repaid by that Recovering
Finance Party, then:

 

  29.4.2  each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 29.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 

  29.4.3  that Recovering Finance Party’s rights of subrogation in respect of
any reimbursement shall be cancelled and the relevant Obligor shall be liable to
the reimbursing Finance Party for the amount so reimbursed.

 

29.5  Exceptions

 

- 93 -



--------------------------------------------------------------------------------

  29.5.1  This Clause 29 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have
a valid and enforceable claim against the relevant Obligor.

 

  29.5.2  Unless agreed otherwise, a Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

  (a) it notified the other Finance Party of the legal or arbitration
proceedings; and

 

  (b) the other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

30. PAYMENT MECHANICS

 

30.1 Payments to the Agent

 

  30.1.1  On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

  30.1.2  Payment shall be made to such account in the principal financial
centre of the country of that currency with such bank as the Agent specifies.

 

30.2  Use of funds on Borrower’s accounts

 

  30.2.1  On each date on which an Obligor is required to make a payment under a
Finance Document, monies standing to the credit of an account of each Borrower
may be applied by the Agent in or towards discharge of the Borrowers’
obligations under the Finance Documents.

 

  30.2.2  The Agent shall not be responsible to the Obligors for the non-payment
of any of the Borrowers’ obligations which could be paid out of moneys standing
to the credit of any account of each Borrower nor shall the Agent be liable for
any withdrawal from an account wrongly made (except for gross negligence, fraud
or wilful misconduct) by the Agent.

 

30.3  Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 30.4 (Distributions to an Obligor) and Clause 30.5
(Clawback), be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in a principal financial centre in Warsaw or London.

 

- 94 -



--------------------------------------------------------------------------------

30.4  Distributions to an Obligor

The Lender may (with the consent of the Obligor or in accordance with Clause 31
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

30.5  Clawback

 

  30.5.1  Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

  30.5.2  If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

30.6  Partial payments

 

  30.6.1  If the Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses due to the Agent or the Security Agent under the Finance Documents;

 

  (b) secondly, in or towards payment pro rata of any accrued interest or
commission due but unpaid under this Agreement;

 

  (c) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  30.6.2  The Lender may vary the order set out in paragraphs (b) to (d) of
sub-clause 30.6.1 above.

 

  30.6.3  Sub-clauses 30.6.1 and 30.6.2 above will override any appropriation
made by an Obligor.

 

30.7  No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

- 95 -



--------------------------------------------------------------------------------

30.8  Business Days

 

  30.8.1  Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).

 

  30.8.2  During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

30.9  Currency of account

 

  30.9.1  Subject to sub-clauses 30.9.2 to 30.9.5 below, PLN is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

  30.9.2  A repayment of the Advance, an Overdraft Outstanding Amount or Unpaid
Sum or a part of the Advance, an Overdraft Outstanding Amount an Unpaid Sum
shall be made in the currency in which that Advance, Overdraft Outstanding
Amount or Unpaid Sum is denominated on its due date.

 

  30.9.3  Each payment of interest shall be made in the currency in which the
sum in respect of which the interest is payable was denominated when that
interest accrued.

 

  30.9.4  Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.

 

  30.9.5  Any amount expressed to be payable in a currency other than PLN shall
be paid in that other currency.

 

30.10  Change of currency

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

  30.10.1  any reference in the Finance Documents to, and any obligations
arising under the Finance Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Lender (after consultation with the Company); and

 

  30.10.2  any translation from one currency or currency unit to another shall
be at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Lender (acting reasonably).

 

  30.10.3  If a change in any currency of a country occurs, this Agreement will,
to the extent the Lender (acting reasonably and after consultation with the
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

30.11  Disruption to Payment Systems etc.

 

- 96 -



--------------------------------------------------------------------------------

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company or a Lender that a Disruption
Event has occurred:

 

  30.11.1  the Agent may, and shall if requested to do so by the Company,
consult with the Borrowers with a view to agreeing with the Company such changes
to the operation or administration of a Facility as the Agent may deem necessary
in the circumstances;

 

  30.11.2  the Agent shall not be obliged to consult with the Company in
relation to any changes mentioned in paragraph 30.11.1 if, in its opinion, it is
not practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;;

 

  30.11.3  any such changes agreed upon by the Agent and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
36 (Amendments and Waivers); and

 

  30.11.4  the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 30.11.

 

31. SET-OFF

Each Finance Party may set off any obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any obligation owed by that Finance Party to that Obligor, regardless of
the place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, each Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

32. NOTICES

 

32.1  Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

32.2  Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  32.2.1  in the case of a Borrower, that identified with its name below;

 

  32.2.2  in the case of any other Obligor or a Lender (other than the Original
Lender), that notified in writing to the Agent on or prior to the date on which
it becomes a Party; and

 

- 97 -



--------------------------------------------------------------------------------

  32.2.3  in the case of the Agent and the Security Agent, that identified with
its name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

32.3 Delivery

 

  32.3.1  Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

  32.3.2  and, if a particular department or officer is specified as part of its
address details provided under Clause 32.2 (Addresses), if addressed to that
department or officer.

 

  32.3.3  Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the it and
then only if it is expressly marked for the attention of the department or
officer identified with the its signature below (or any substitute department or
officer as it shall specify for this purpose).

 

  32.3.4  Any communication or document made or delivered to the Investor in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

32.4 English language

 

  32.4.1 Any notice given under or in connection with any Finance Document must
be in English.

 

  32.4.2 All other documents provided under or in connection with any Finance
Document must be:

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

33.  CALCULATIONS AND CERTIFICATES

 

33.1  Accounts

 

- 98 -



--------------------------------------------------------------------------------

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

33.2  Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 

33.3  Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

34. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

36. AMENDMENTS AND WAIVERS

 

36.1  Required consents

 

  36.1.1  Subject to Clause 36.2 (Exceptions) any term of the Finance Documents
may be amended only with the consent of the Majority Lenders and the Obligors
and any such amendment will be binding on all Parties.

 

  36.1.2  Any term of the Finance Documents may be waived only with the consent
of all Lenders and the Obligors.

 

36.2  Exceptions

 

  36.2.1  An amendment that has the effect of changing or which relates to:

 

  (a) the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (b) any change regarding the scope and terms of Security granted pursuant to
the Transaction Security Documents ;

 

- 99 -



--------------------------------------------------------------------------------

  (c) an extension to the date of payment of any amount under the Finance
Documents;

 

  (d) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (e) an increase in or an extension of any Commitment;

 

  (f) a change to a Borrower, a Guarantor or an Obligor;

 

  (g) any provision which expressly requires the consent of all the Lenders; or

 

  (h) Clause 2.4 (Finance Parties’ rights and obligations), Clause 26 (Changes
to the Finance Parties), Clause 23 (Financial Covenants) or this Clause 36,

shall not be made without the prior consent of all the Lenders.

 

  36.2.2  An amendment or waiver which relates to the rights or obligations of
the Agent may not be effected without the consent of the Agent.

 

37. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

38. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by Polish law.

 

39. ENFORCEMENT

 

39.1  Polish courts

The court relevant for the location of the Agent’s seat has exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement or any non-contractual obligations arising out of or in
connection with it or the consequences of its nullity)(a “Dispute”).

 

39.2  Convenient Forum

The parties agree that the court referred to in Clause 39.1 is an appropriate
and convenient court to settle Disputes between them and, accordingly, that they
will not argue to the contrary.

 

39.3  Non-exclusive Jurisdiction

This Clause 39 is for the benefit of the Lender only. As a result and
notwithstanding Clause 39.1 (Polish Courts), it does not prevent the Lender from
taking proceedings relating to a Dispute (“Proceedings”) in any other courts
with jurisdiction. To the

 

- 100 -



--------------------------------------------------------------------------------

extent allowed by law, the Lender may take concurrent Proceedings in any number
of jurisdictions.

THIS AGREEMENT HAS BEEN ENTERED INTO ON THE DATE STATED AT THE BEGINNING OF THIS
AGREEMENT.

 

- 101 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

PART I

THE ORIGINAL GUARANTORS

 

Name of Original Guarantor    Registration number (or equivalent, if any)
Central European Distribution Corporation    IRS EIN 54-18652710

 

- 102 -



--------------------------------------------------------------------------------

PART II

THE ORIGINAL LENDERS

 

Name of Original Lender

   Facility A Commitment    Facility B Commitment    Facility C Commitment

Bank Handlowy w Warszawie S.A.

   PLN 84,500,000    PLN 130,000,000    PLN 0

Bank Zachodni WBK S.A.

   PLN 45,500,000    PLN 0    PLN 70,000,000                 

TOTAL:

   PLN 130,000,000    PLN 130,000,000    PLN 70,000,000

 

- 103 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

All the documents provided in accordance with this Schedule 2 shall be in the
form and substance satisfactory to the Agent. Further, all the copies shall be
delivered as certified copies in accordance with Clause 1.2.1(e) of this
Agreement.

PART I

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1. The Obligors

 

1.1 Copies of the constitutional documents of each Borrower and the Original
Guarantor (including the excerpts from the relevant registers).

 

1.2 A copy of a resolution of the Management Board of each Borrower and the
Board of Directors of the Investor:

 

  (a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it shall execute the Finance
Documents to which it is a party;

 

  (b) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf (provided that this condition does not
apply to Obligors incorporated in Poland which execute Finance Documents in
accordance with their representation requirements); and

 

  (c) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request or Overdraft Instruction) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

1.3 A specimen of the signature of each person authorised on behalf of each
Borrower and Original Guarantor to enter into or witness the entry into of any
Finance Document and a copy of each such person’s passport or national identity
card.

 

1.4 A certificate of each Borrower and Original Guarantor confirming that
borrowing or guaranteeing respectively, as appropriate, the Total Commitments
would not cause any borrowing, guaranteeing or similar limit binding on such
Borrower and Original Guarantor to be exceeded.

 

1.5 A copy of the resolution of the Shareholder’s Meeting of each Borrower and
the Original Guarantor to the extent that such resolution is required by the
relevant Obligor’s constitutional documents or by law.

 

1.6 A copy of the resolution of the Supervisory Board of of each Borrower and
the Original Guarantor to the extent that such resolution is required by the
relevant Obligor’ constitutional documents or by law.

 

1.7 A copy of the share register of each Borrower.

 

1.8

A certificate of an authorised signatory of each Borrower and the Original
Guarantor Obligor certifying that each copy document relating to it specified in
this Schedule 2

 

- 104 -



--------------------------------------------------------------------------------

 

is correct, complete and in full force and effect as at a date no earlier than
the date of this Agreement.

 

1.9 Up-to-date tax and ZUS certificates confirming that the Borrowers has no
outstanding tax or social charges liabilities.

 

2. Legal opinions

 

2.1 The following legal opinions, each addressed to the Lenders:

 

  (a) A legal opinion of Clifford Chance Janicka, Krużewski, Namiotkiewiczi i
wspolnicy sp. komandytowa, legal advisers to the Lender in respect of Polish
law.

 

  (b) If an Obligor is a Polish company, a legal opinion of the general counsel
of CEDC Group in respect of Polish law as to the capacity, due representation
and valid representation of that Obligor.

 

  (c) A legal opinion of Dewey & LeBoeuf LLP, legal advisers to the Borrowers as
to the matters of the laws of the state of New York (USA) and the Delaware
General Corporation Law confirming no violation of any provisions of the
Indenture by the Finance Documents, capacity and due representation of Central
European Distribution Corporation Inc. and that no consent of creditors under
the Indenture is needed for establishment of the security interests under the
Security Documents.

 

3. Finance Documents

 

3.1 This Agreement.

 

4. Security Documents

 

4.1 The Intercreditor Agreement.

 

4.2 A registered pledge and a financial pledge over all the shares in the
Company and Borrower 2, and approximately 33% of the shares in Borrower 1, each
securing the Total Commitments (including all notices and acknowledgements, and
a power of attorney to perform shareholder’s rights as well as a power of
attorney to execute a pledge agreement over the new shares in the Borrower),
together with a proof of filing for registration and evidence of payment of
relevant court fees.

 

4.3 Excerpts from the register of registered pledges confirming the absence of
any pledge on shares in each Borrower, other than Existing Security.

 

4.4 Proof of filing an application to obtain an excerpts from the register of
fiscal pledges confirming the absence of any pledge on shares of each Borrower.

 

4.5 Submission to Execution of each Borrower and the Investor.

 

4.6 Copies of all consents and other documents necessary for the purpose of
creating the Security in accordance with the Finance Documents.

 

5. Financial Statements

 

- 105 -



--------------------------------------------------------------------------------

5.1 Copies of the Original Financial Statements of the Borrowers and the
Investor.

 

5.2 A copy of the Group structure chart in the form and substance satisfactory
to the Agent (incorporating intra-group loans).

 

6. Other Documents and Evidence

 

6.1 A copy of any other Authorisation or other document, opinion or assurance
which the Agent considers to be necessary (if it has notified the Borrowers
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

- 106 -



--------------------------------------------------------------------------------

PART II

CONDITIONS PRECEDENT REQUIRED TO BE

DELIVERED BY AN ADDITIONAL GUARANTOR

 

1. An Accession Letter, duly executed by the Additional Guarantor and the
Borrowers.

 

2. Copies of the constitutional documents of the Additional Guarantor (including
the excerpt from the relevant register).

 

3. A copy of a resolution of the Management Board (or other corporate authority)
of the Additional Guarantor:

 

  (a) approving the terms of, and the transactions contemplated by, the
Accession Letter and resolving that it shall execute the Accession Letter;

 

  (b) authorising a specified person or persons to execute the Accession Letter
(provided that this condition does not apply to an Additional Guarantor
incorporated in Poland which executes the Accession Letter in accordance with
its representation requirements).

 

4. The Submission to Execution for the Additional Guarantor.

 

5. A specimen of the signature of each person authorised to execute the
Accession Letter and a copy of each such person’s passport or national identity
card.

 

6. A certificate of the Additional Guarantor confirming that borrowing or
guaranteeing respectively, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on the Additional Guarantor
to be exceeded.

 

7. A copy of the resolution of the Shareholders’ Meeting of the Additional
Guarantor to the extent that such resolution is required by the Additional
Guarantor’s constitutional documents or by law.

 

8. A copy of the resolution of the Supervisory Board of the Additional Guarantor
to the extent that such resolution is required by the relevant the Additional
Guarantor’s constitutional documents or by law.

 

9. If the Additional Guarantor is a Polish entity, a copy of its share register.

 

10. A certificate of an authorised signatory of each of the Additional Guarantor
certifying that each copy document relating to it specified in this Part B is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.

 

11. If the Additional Guarantor is a Polish entity, up-to-date (but in any event
issued not earlier than 30 days prior to the date of the Accession Letter) tax
and ZUS certificates confirming that the Additional Guarantor has no outstanding
tax or social charges liabilities

 

12. The following legal opinions, each addressed to the Lender:

 

  (a) A legal opinion of legal advisers to the Lenders in respect of Polish law.

 

- 107 -



--------------------------------------------------------------------------------

  (b) If the Additional Guarantor is not a Polish company, a legal opinion of
advisers to the Borrowers in respect of capacity, due representation and valid
representation of the Additional Guarantor.

 

13. To the extent not otherwise previously delivered pursuant to the terms of
any Finance Document, the latest audited and unaudited financial statements of
the Additional Guarantor and the latest available management accounts.

 

14. A copy of any other Authorisation or other document, opinion or assurance
which the Lenders considers to be necessary or desirable (if it has notified the
Additional Guarantor accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 

- 108 -



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

 

From:    [Borrower] To:    [Agent] Dated:    Dear Sirs   

CEDC International Sp. z o.o. – PLN 330,000,000 Facilities Agreement

dated [    ] 2010 (the “Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request in respect of
Facility A. Terms defined in the Agreement have the same meaning in this
Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2. We wish to borrow the Advance on the following terms:

 

Proposed Utilisation Date:    [     ] (or, if that is not a Business Day, the
next Business            Day) Currency of the Advance:    PLN Amount:    [     ]
or, if less, the Available Facility Interest Period:    3 Months

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4. The proceeds of this Advance should be credited to [account].

 

5. This Utilisation Request is irrevocable.

 

   Yours faithfully                                    

authorised signatory for

 

CEDC International Sp. z o.o.

  

 

* delete as appropriate

 

- 109 -



--------------------------------------------------------------------------------

SCHEDULE 4

TECHNICAL DIVISION OF FACILITY B AND FACILITY C

PART I

INITIAL TECHNICIAL DIVISION OF FACILITY B

 

Borrower

   Maximum amount of
Facility B  

The Company

     PLN 77,000,000   

Przedsiębiorstwo “Polmos” Białystok S.A.

     PLN 50,000,000   

PWW sp. z o.o.

     PLN 3,000,000   

Total

     PLN 130,000,000   

 

- 110 -



--------------------------------------------------------------------------------

PART II

INITIAL TECHNICIAL DIVISION OF FACILITY C

 

Borrower

   Maximum amount of Facility C  

The Company

     PLN 40,000,000   

Przedsiębiorstwo “Polmos” Białystok S.A.

     PLN 30,000,000   

PWW sp. z o.o.

     PLN 0   

Total

     PLN 70,000,000   

 

- 111 -



--------------------------------------------------------------------------------

PART III

FORM OF TECHNICAL DIVISION AMENDMENT REQUEST

 

From:    [Obligors’ Agent] To:    [Original Lender] Dated:   

Dear Sirs

CEDC International Sp. z o.o. – PLN 330,000,000 Facilities Agreement

dated [            ] 2010 (the “Agreement”)

 

1. We refer to the Agreement. This is a Technical Division Amendment Request in
respect of [Facility B]/[Facility C]*. Terms defined in the Agreement have the
same meaning in this Technical Division Amendment Request unless given a
different meaning in this Technical Division Amendment Request.

 

2. We wish to amend the Technical Division in respect of [Facility B]/[Facility
C]* in the following manner:

 

Borrower

   Maximum amount of
[Facility  B]/[Facility C]*  

The Company

     [    ]   

Przedsiębiorstwo “Polmos” Białystok S.A.

     [    ]   

PWW sp. z o.o.

     [    ]   

Total

     PLN [    ]   

 

3. We confirm that no Default has occurred and is continuing.

 

4. This Technical Division Amendment Request is irrevocable.

 

Yours faithfully   authorised signatory for CEDC International Sp. z o.o.

 

* delete as appropriate

 

- 112 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF ACCESSION LETTER

 

To:    [Lender] From:    [Subsidiary] and [Borrower] Dated:   

Dear Sirs

CEDC International Sp. z o.o. – PLN 330,000,000 Facilities Agreement

dated [            ] 2010 (the “Agreement”)

 

1. We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2. [Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause Form of
Accession Letter (Additional Guarantors) of the Agreement. [Subsidiary] is a
company duly incorporated under the laws of [name of relevant jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

4. This Accession Letter is governed by Polish law.

 

   [Borrower]

   [Subsidiary]   

 

- 113 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF COMPLIANCE CERTIFICATE

 

To:    [Lender] From:    [Borrower] Dated:   

Dear Sirs

CEDC International Sp. z o.o. – PLN 330,000,000 Facilities Agreement

dated [            ] 2010 (the “Agreement”)

 

1. We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2. We confirm that:

 

  (a) the Net Leverage Ratio is [            ]; and

 

  (b) the Consolidated Coverage Ratio is [            ].

 

3. We confirm that: [computations as to EBITDA and aggregate gross assets and
the aggregate net assets]

 

4. We confirm that no Default is continuing.

 

    Signed:            

Director

of

[Borrower]

     

Director

of

[Borrower]

 

- 114 -



--------------------------------------------------------------------------------

SCHEDULE 7

EXISTING SECURITY

 

Type of facility agreement

  

Type of security

Indenture with Deutsche Trustee Company Limited as Trustee

Indenture dated 2 December 2009,

as further amended

  

Guarantees of Obligors and other members of the Group

 

First-priority pledge (registered, financial or of similar nature) or charge
over the shares of the members of the Group.

 

First-priority pledge (registered, financial or of similar nature) or, in an
applicable jurisdiction, assignment of rights under the bank accounts of some of
the members of the Group or withdrawal rights agreements in respect of the bank
accounts.

 

First-priority pledge of the intercompany loans made by the Issuer (as defined
in the Indenture) and certain members of the Group.

 

Assignment of rights under the intercompany loans made to the members of the
Group.

 

Registered and ordinary pledges over Soplica trademark and and on certain
intellectual property rights owned by Copecresto.

 

Joint and capped mortgages over CEDC International sp. z o.o. (Oborniki plant)
and Przedsiębiorstwo „Polmos” Białystok S.A real properties. Mortgages
agreements re. real properties of Sibirian Distillery Novosibirsk and OOO First
Tula Distillery.

 

- 115 -



--------------------------------------------------------------------------------

Type of facility agreement

  

Type of security

Ovedraft Facility Agreement with Bank Polska Kasa Opieki S.A.

Framework facility agreement

(overdraft)

 

dated 29.03.2007 (as amended)

 

CEDC International

 

PWW

   Registered pledge over inventory; Power of Attorney to current bank account;
Assignment of receivables (also made by Polmos Białystok); Sponsor Declaration
issued by Central European Distribution Corporation

 

Type of facility agreement

  

Type of security

Overdraft Facility Agreement with BRE Bank S.A.

Overdraft Facility dated 31.08.2007 (as amended)

 

CEDC International

   Promissory notes

 

- 116 -



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF TRANSFER CERTIFICATE

 

To:    [The New Lender] (the “New Lender”) :From:    [The Existing Lender] (the
“Existing Lender”) Dated:    [            ]

CEDC International-Poland Sp. z o.o. – PLN 330,000,000 Facilities Agreement

dated [            ] 2010 (the “Agreement”)

 

1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2. We refer to Clause 26.4 (Procedure for transfer):

 

  (a) The Existing Lender and the New Lender agree to the Existing Lender
assigning to the New Lender all or part of the Existing Lender’s rights and
transferring to it all or part of its Available Facility and obligations
referred to in the Schedule in accordance with Clause 26.4 (Procedure for
transfer).

 

  (b) The New Lender assumes the same obligations to the other Finance Parties
as if it had been the Lender, and confirms its agreement to the terms of Clause
39 (Enforcement).

 

  (c) The Transfer Date is [].

 

  (d) The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 32.2 (Addresses) are set
out in the Schedule.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 26.3 (Limitation of responsibility of
Existing Lender).

 

4. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

5. This Transfer Certificate is governed by Polish law.

 

- 117 -



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]     [New Lender]

By:

      By:  

[The Borrowers confirm their agreement to the above assignment of right and
transfer of obligations.]*

 

* Include only if the Borrower is required to countersign pursuant to Clause
26.5 (Copy of Transfer Certificate to the Borrower) e.g. the Borrower should be
required to countersign if any commitment is still in force and hence there are
obligations to be transferred between the Lenders]

 

- 118 -



--------------------------------------------------------------------------------

SCHEDULE 9

TIMETABLES

 

   Advance

Delivery of a duly completed

Utilisation Request (Clause 5.1

(Delivery of a Utilisation Request)

  

U-2

    

9.30am

WIBOR is fixed

  

Quotation Day as of

11:00 a.m. Warsaw

time

“U” = date of utilisation

“U - X” = X Business Days prior to date of utilisation

 

- 119 -



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF RESIGNATION LETTER

To: [            ] as Agent

From: [resigning Obligor] and [CEDC International sp. z o.o.]

Dated:

Dear Sirs,

CEDC International-Poland Sp. z o.o. – PLN 330,000,000 Facilities Agreement

dated [            ] 2010 (the “Agreement”)

 

1. We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2. Pursuant to Clause 27.4 (Resignation of a Guarantor)], we request that
[resigning Obligor] be released from its obligations as a [Guarantor] under the
Agreement.

 

3. We confirm that no Default is continuing or would result from the acceptance
of this request.

 

4. This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by Polish law.

 

CEDC International-Poland Sp. z o.o.     [Subsidiary]

By:

      By:          

NOTES:

 

* Insert any other conditions required by the Facility Agreement.

 

- 120 -



--------------------------------------------------------------------------------

SCHEDULE 11

INDEBTEDNESS

Intercompany loans as of December 15th 2010

 

Borrower

  

Lender

  

Currency

   Amount  

Bols

   CEDC    USD      125 000 000,00   

Polmos Białystok

   CEDC    USD      125 000 000,00   

Polmos Białystok

   CEDC    USD      50 000 000,00   

CEDC International

   CEDC Finco    USD      108 285 800,00   

CEDC International

   CEDC Finco    EUR      372 251 800,00   

Jelegat

   CEDC Finco    USD      263 985 000,00   

Distilleri Topaz

   Jelegat    USD      193 995 000,00   

First Tula Distillery

   Jelegat    USD      13 400 000,00   

Bravo Premium

   Jelegat    USD      18 000 000,00   

The Trading House Russian Alkohol

   Jelegat    USD      5 000,00   

RAG

   Jelegat    USD      15 680 000,00   

Zao Sibirsky LVZ

   Jelegat    USD      22 900 000,00   

Mid-Russian Distilleries

   Jelegat    USD      5 000,00   

Copecresto

   CEDC Int.    USD      6 000 000,00   

Lion Rally Lux 2

   CEDC Int.    USD      10 602 739,73   

Pasalba

   CEDC Int.    USD      4 548 388,20   

Chorniy&Mikola

   AUK    USD      10 367 000,00   

Vlaktor Trading

   AUK    USD      210 900,00   

AUK

   Pasalba Ltd    USD      1 000 000,00   

AUK

   Pervy Kupazhny Z-d    USD      4 000 000,00   

AUK

   Vlaktor Trading    USD      802 000,00   

Pasalba

   Lion Rally Lux 3    USD      2 633 116,29   

Lion Rally Lux 3

   Lion Rally Lux 2    USD      11 585 107,74   

 

- 121 -



--------------------------------------------------------------------------------

CEDC Int.

   Polmos Białystok    PLN      11 760 000,00   

CEDC Int.

   CEDC Finco    EUR      51 108 861,11   

Bonds Issued as of December 15th 2010

 

Borrower

       

Currency

   Amount  

CEDC

   CSN    USD      310 000 000,00   

CEDC Finco

   SSN    USD      380 000 000,00   

CEDC Finco

   SSN    EUR      430 000 000,00   

 

- 122 -



--------------------------------------------------------------------------------

SIGNATURES

THE INVESTOR

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

 

By:   /s/    Przemysław Witas   Przemysław Witas

 

Address:

   c/o CEDC    Biuro Zarządu CEDC    Bobrowiecka 6, 00-728, Warsaw

Telephone:

   +48 22 45 66 000

Facsimile:

   +48 22 45 66 001

Attention:

   the CEDC Management Board

THE COMPANY

CEDC INTERNATIONAL SP. Z O.O.

 

By:   /s/    Przemysław Witas   Przemysław Witas

 

Address:

   c/o CEDC    Biuro Zarządu CEDC    Bobrowiecka 6, 00-728, Warsaw

Telephone:

   +48 22 45 66 000

Facsimile:

   +48 22 45 66 001

Attention:

   the CEDC Management Board

 

- 123 -



--------------------------------------------------------------------------------

BORROWER 1

PRZEDSIĘBIORSTWO “POLMOS” BIAŁYSTOK S.A.

 

By:   /s/    Przemysław Witas   Przemysław Witas

 

Address:

   c/o CEDC    Biuro Zarządu CEDC    Bobrowiecka 6, 00-728, Warsaw

Telephone:

   +48 22 45 66 000

Facsimile:

   +48 22 45 66 001

Attention:

   the CEDC Management Board

BORROWER 2

PWW SP. Z O.O.

 

By:   /s/    Przemysław Witas   Przemysław Witas

 

Address:

   c/o CEDC    Biuro Zarządu CEDC    Bobrowiecka 6, 00-728, Warsaw

Telephone:

   +48 22 45 66 000

Facsimile:

   +48 22 45 66 001

Attention:

   the CEDC Management Board

 

- 124 -



--------------------------------------------------------------------------------

THE ORIGINAL GUARANTOR

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

 

By:   /s/    Przemysław Witas   Przemysław Witas

 

Address:

   c/o CEDC    Biuro Zarządu CEDC    Bobrowiecka 6, 00-728, Warsaw

Telephone:

   +48 22 45 66 000

Facsimile:

   +48 22 45 66 001

Attention:

   the CEDC Management Board

THE AGENT

BANK HANDLOWY W WARSZAWIE S.A.

 

By:   /s/    Beata Czekańska     /s/    Sebastian Perczak   Beata Czekańska    
Sebastian Perczak

 

Address:

   Goleszowska 6    01-260 Warsaw, Poland

Telephone:

   +48 22 692 9934

Facsimile:

   +48 22 692 9943

Attention:

   Bogdan Danowski, Departament Operacji Kredytowych

 

- 125 -



--------------------------------------------------------------------------------

THE SECURITY AGENT

BANK HANDLOWY W WARSZAWIE S.A.

 

By:   /s/    Beata Czekańska     /s/    Sebastian Perczak   Beata Czekańska    
Sebastian Perczak

 

Address:

   Goleszowska 6    01-260 Warsaw, Poland

Telephone:

   +48 22 692 9934

Facsimile:

   +48 22 692 9943

Attention:

   Bogdan Danowski, Departament Operacji Kredytowych

ORIGINAL LENDER 1

BANK HANDLOWY W WARSZAWIE S.A.

 

By:   /s/    Beata Czekańska     /s/    Sebastian Perczak   Beata Czekańska    
Sebastian Perczak

 

Address:

   Goleszowska 6    01-260 Warsaw, Poland

Telephone:

   +48 22 692 9934

Facsimile:

   +48 22 692 9943

Attention:

   Bogdan Danowski, Departament Operacji Kredytowych

 

- 126 -



--------------------------------------------------------------------------------

ORIGINAL LENDER 2

BANK ZACHODNI WBK S.A.

 

By:   /s/    Małgorzata Nesterowicz     /s/    Michał Miecznicki   Małgorzata
Nesterowicz     Michał Miecznicki

 

Address:

   Grzybowska 5a    00-132 Warsaw, Poland

Telephone:

   +48 22 586 8465

Facsimile:

   +48 22 586 8140

Attention:

   Maciek Skorupka, Michał Miecznicki

 

- 127 -